

Exhibit 10(c)
 
 

--------------------------------------------------------------------------------

 


 
$300,000,000
 
 
FIVE-YEAR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
 
 
December 15, 2005
 
among
 
 
PPL ENERGY SUPPLY, LLC,
 
THE LENDERS FROM TIME TO TIME PARTY HERETO,
 
and
 
WACHOVIA FIXED INCOME STRUCTURED TRADING SOLUTIONS, LLC
as Administrative Agent and Issuing Lender,
 



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

ARTICLE I
 
DEFINITIONS
 
1
 
Section 1.01
Definitions
1
     
ARTICLE II
 
THE CREDITS
 
17
 
Section 2.01
Commitments to Lend
17
Section 2.02
Notice of Borrowings
17
Section 2.03
Notice to Lenders; Funding of Loans
18
Section 2.04
Noteless Agreement; Evidence of Indebtedness
19
Section 2.05
Interest Rates
19
Section 2.06
Fees
21
Section 2.07
Adjustments of Commitments
22
Section 2.08
Maturity of Loans; Mandatory Prepayments
25
Section 2.09
Optional Prepayments and Repayments
26
Section 2.10
General Provisions as to Payments
26
Section 2.11
Funding Losses
27
Section 2.12
Computation of Interest and Fees
27
Section 2.13
Basis for Determining Interest Rate Inadequate, Unfair or Unavailable
27
Section 2.14
Illegality
27
Section 2.15
Increased Cost and Reduced Return
28
Section 2.16
Taxes
29
Section 2.17
Base Rate Loans Substituted for Affected Euro-Dollar Loans
31
     
ARTICLE III
 
LETTERS OF CREDIT
 
32
 
Section 3.01
Reserved
32
Section 3.02
Reserved
32
Section 3.03
Reserved
32
Section 3.04
Reserved
33
Section 3.05
Purchase and Sale of Letter of Credit Participations
33
Section 3.06
Drawings under Letter of Credit
33
Section 3.07
Reimbursement Obligations
34
Section 3.08
Duties of Issuing Lender to Lenders; Reliance
34
Section 3.09
Obligations of Lenders to Reimburse Issuing Lender for Unpaid Drawings
35
Section 3.10
Funds Received from the Borrower in Respect of Drawn Letter of Credit
36
Section 3.11
Obligations in Respect of Letter of Credit Unconditional
37
Section 3.13
ISP98
37
     
ARTICLE IV
 
CONDITIONS
 
38
 
Section 4.01
Conditions to Closing
38
     
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
40
 
Section 5.01
Status
40
Section 5.02
Authority; No Conflict
40
Section 5.03
Legality; Etc
40
Section 5.04
Financial Condition
41
Section 5.05
Rights to Properties
41
Section 5.06
Litigation
41
Section 5.07
No Violation
42
Section 5.08
ERISA
42
Section 5.09
Governmental Approvals
42
Section 5.10
Investment Company Act
42
Section 5.11
Public Utility Holding Company Act
42
Section 5.12
Restricted Subsidiaries, Etc
42
Section 5.13
Tax Returns and Payments
42
Section 5.14
Compliance with Laws
43
Section 5.15
No Default
43
Section 5.16
Environmental Matters
43
Section 5.17
Reportable Transactions
44
Section 5.18
Guarantees
44
     
ARTICLE VI
 
COVENANTS
 
44
 
Section 6.01
Information
44
Section 6.02
Maintenance of Property; Insurance
46
Section 6.03
Conduct of Business and Maintenance of Existence
46
Section 6.04
Compliance with Laws, Etc
46
Section 6.05
Books and Records
47
Section 6.06
Use of Proceeds
47
Section 6.07
Restriction on Liens
47
Section 6.08
Merger or Consolidation
50
Section 6.09
Asset Sales
50
Section 6.10
Restrictive Agreements
51
Section 6.11
Consolidated Debt to Consolidated Capitalization Ratio
51
Section 6.12
Indebtedness
51
     
ARTICLE VII
 
DEFAULTS
 
51
 
Section 7.01
Events of Default
51
     
ARTICLE VIII
 
THE AGENTS
 
53
 
Section 8.01
Appointment and Authorization
53
Section 8.02
Individual Capacity
54
Section 8.03
Delegation of Duties
54
Section 8.04
Reliance by the Administrative Agent
54
Section 8.05
Notice of Default
54
Section 8.06
Non-Reliance on the Agents and Other Lenders
55
Section 8.07
Exculpatory Provisions
55
Section 8.08
Indemnification
56
Section 8.09
Resignation; Successors
56
Section 8.10
Reserved
56
     
ARTICLE IX
 
MISCELLANEOUS
 
57
 
Section 9.01
Notices
57
Section 9.02
No Waivers; Non-Exclusive Remedies
58
Section 9.03
Expenses; Indemnification
58
Section 9.04
Sharing of Set-Offs
59
Section 9.05
Amendments and Waivers
59
Section 9.06
Successors and Assigns
60
Section 9.07
Governing Law; Submission to Jurisdiction
62
Section 9.08
Counterparts; Integration; Effectiveness
62
Section 9.09
Generally Accepted Accounting Principles
63
Section 9.10
Usage
63
Section 9.11
WAIVER OF JURY TRIAL
64
Section 9.12
Confidentiality
64
Section 9.13
USA PATRIOT Act Notice
65
Section 9.14
Effect of Agreement
65













--------------------------------------------------------------------------------



Appendices and Schedules:


Commitment Appendix


Schedules:
 
Schedule 5.12 - Restricted Subsidiaries, Etc.
Schedule 5.18 - Guarantees of Foreign Subsidiary Debt
Schedule 6.07 - Existing Liens
Schedule 6.10 - Restrictive Agreements
Schedule 6.12 - Existing Debt


Exhibits:
 
Exhibit A - Form of Notice of Conversion/Continuation
Exhibit B  - Form of Note
Exhibit C  - Form of Assignment and Assumption Agreement
Exhibit D  - Forms of Opinion of Counsel for the Borrower



--------------------------------------------------------------------------------




FIVE-YEAR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT (this “Agreement”) dated
as of December 15, 2005 among PPL ENERGY SUPPLY, LLC, a Delaware limited
liability company (the “Borrower”), the LENDERS party hereto from time to time,
and WACHOVIA FIXED INCOME STRUCTURED TRADING SOLUTIONS, LLC, a Delaware limited
liability company, as Administrative Agent and Issuing Lender.
 
The Borrower has requested and the Lenders (as hereinafter defined) have agreed
to enter into this Agreement on the terms and conditions set forth as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01  Definitions. All capitalized terms used in this Agreement or in
any Appendix, Schedule or Exhibit hereto which are not otherwise defined herein
or therein shall have the respective meanings set forth below.
 
“Adjusted London Interbank Offered Rate” means, for any Interest Period, a rate
per annum equal to the quotient obtained (rounded upward, if necessary, to the
nearest 1/100th of 1%) by dividing (i) the London Interbank Offered Rate for
such Interest Period by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.
 
“Administrative Agent” means Wachovia Fixed Income Structured Trading Solutions,
LLC, in its capacity as administrative agent for the Lenders hereunder and under
the other Loan Documents, and its successor or successors in such capacity.
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.
 
“Affiliates” means, with respect to any Person, any other Person who is directly
or indirectly controlling, controlled by or under common control with such
Person. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through the
ownership of stock or its equivalent, by contract or otherwise.
 
“Agent” means the Administrative Agent.
 
“Agreement” means this Five-Year Letter of Credit and Reimbursement Agreement,
as amended, restated, supplemented or modified from time to time.
 
“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Base Rate Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.
 
“Asset Sale” shall mean any sale of any assets, including by way of the sale by
the Borrower or any of its Subsidiaries of equity interests in such
Subsidiaries.
 
“Assignee” has the meaning set forth in Section 9.06(c).
 
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of attached Exhibit C, under which an
interest of a Lender hereunder is transferred to an Eligible Assignee pursuant
to Section 9.06(c).
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.
 
“Base Rate” means for any day a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day.
 
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
 
“Base Rate Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Base Rate Lending Office) or such other
office as such Lender may hereafter designate as its Base Rate Lending Office by
notice to the Borrower and the Administrative Agent.
 
“Base Rate Loan” means a Loan in respect of which interest is computed on the
basis of the Base Rate.
 
“Borrower” has the meaning set forth in the Recitals.
 
“Borrower’s Rating” means the senior unsecured long-term debt rating of the
Borrower from Moody’s or S&P.
 
“Borrowing” means a group of Loans of a single Type made by the Lenders on a
single date and, in the case of a Euro-Dollar Borrowing, having a single
Interest Period.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized by law to close; provided, that, when used in Article III with
respect to any action taken by or with respect to any Issuing Lender, the term
“Business Day” shall not include any day on which commercial banks are
authorized by law to close in the jurisdiction where the office at which such
Issuing Lender books the Letter of Credit is located; and provided, further,
that when used with respect to any borrowing of, payment or prepayment of
principal of or interest on, or the Interest Period for, a Euro-Dollar Loan, or
a notice by the Borrower with respect to any such borrowing payment, prepayment
or Interest Period, the term “Business Day” shall also mean that such day is a
day on which commercial banks are open for international business (including
dealings in Dollar deposits) in London.
 
“Capital Lease” means any lease of property which, in accordance with GAAP,
should be capitalized on the lessee’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
 
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 25% or more of the outstanding shares of voting
stock of PPL Corporation or its successors or (ii) the failure at any time of
PPL Corporation or its successors to own 80% or more of the outstanding shares
of the Voting Stock in the Borrower.
 
“Closing Date” means the date, not later than December 15, 2005, on which the
Administrative Agent determines that the conditions specified in or pursuant to
Section 4.01 have been satisfied.
 
“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans under this Agreement as set forth in the Commitment Appendix and to
purchase participations in the Letter of Credit pursuant to Article III hereof,
as such Commitment may be reduced from time to time pursuant to Sections 2.07,
2.08 or 9.06(c) or increased from time to time pursuant to Section 9.06(c).
 
“Commitment Appendix” means the Appendix attached under this Agreement
identified as such.
 
“Commitment Letter” means that certain commitment letter, dated November 29,
2005, as amended and restated on December 14, 2005, regarding, among other
things, the agreement as to certain fees payable by the Borrower to Wachovia
Bank, National Association and Wachovia Fixed Income Structured Trading
Solutions, LLC, as further amended, supplemented or otherwise modified from time
to time in accordance with its terms.
 
“Consolidated Capitalization” shall mean the sum of, without duplication, (A)
the Consolidated Debt of the Borrower, (B) the consolidated members’ equity
(determined in accordance with GAAP) of the common, preference and preferred
equityholders of the Borrower and minority interests recorded on the Borrower’s
consolidated financial statements (excluding therefrom the effect of all
unrealized gains and losses reported under Financial Accounting Standards Board
Statement No. 133 in connection with forward contracts, futures contracts or
other derivatives or commodity hedging agreements for the future delivery of
electricity or capacity), (C) up to an aggregate amount of $200,000,000 of
Hybrid Preferred Securities and (D) up to an aggregate amount of $200,000,000 of
Equity-Linked Securities, except that for purposes of calculating Consolidated
Capitalization of the Borrower, Consolidated Debt of the Borrower shall exclude
Non-Recourse Debt and Consolidated Capitalization of the Borrower shall exclude
that portion of member equity attributable to assets securing Non-Recourse Debt.
 
“Consolidated Debt” means the consolidated Debt of the Borrower and its
Consolidated Subsidiaries (determined in accordance with GAAP), except that for
purposes of this definition (a) Consolidated Debt of the Borrower shall exclude
Non-Recourse Debt and (b) Consolidated Debt of the Borrower shall exclude (i) up
to an aggregate amount of $200,000,000 of Hybrid Preferred Securities and (ii)
up to an aggregate amount of $200,000,000 of Equity-Linked Securities.
 
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
 
“Continuing Lender” means with respect to any event described in Section
2.07(b), a Lender which is not a Retiring Lender, and “Continuing Lenders” means
any two or more of such Continuing Lenders.
 
“Corporation” means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust.
 
“Debt” of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all Guarantees by such
Person of Debt of others, (iv) all Capital Lease Obligations and Synthetic
Leases of such Person, (v) all obligations of such Person in respect of Interest
Rate Protection Agreements, foreign currency exchange agreements or other
interest or exchange rate hedging arrangements (the amount of any such
obligation to be the net amount that would be payable upon the acceleration,
termination or liquidation thereof), but only to the extent that such net
obligations exceed $75,000,000 in the aggregate and (vi) all obligations of such
Person as an account party in respect of letters of credit and bankers’
acceptances; provided, however, that “Debt” of such Person does not include (a)
obligations of such Person under any installment sale, conditional sale or title
retention agreement or any other agreement relating to obligations for the
deferred purchase price of property or services (b) obligations under agreements
relating to the purchase and sale of any commodity, including any power sale or
purchase agreements, any commodity hedge or derivative (regardless of whether
any such transaction is a “financial” or physical transaction), (c) any trade
obligations or other obligations of such Person incurred in the ordinary course
of business or (d) obligations of such Person under any lease agreement
(including any lease intended as security) that is not a Capital Lease or a
Synthetic Lease.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Lender” means at any time any Lender with respect to which a Lender
Default is in effect at such time.
 
“Dollars” and the sign “$” means lawful money of the United States of America.
 
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.08.
 
“Eligible Assignee” means (i) a Lender; (ii) a commercial bank organized under
the laws of the United States and having a combined capital and surplus of at
least $100,000,000; (iii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000; provided, that such bank
is acting through a branch or agency located and licensed in the United States;
(iv) an Affiliate of a Lender that is an “accredited investor” (as defined in
Regulation D under the Securities Act of 1933, as amended); or (v) any
contractual counterparty, which is an “accredited investor” (as defined in
Regulation D under the Securities Act of 1933, as amended), under any credit
derivative transaction entered into with a Lender in which the Borrower is the
“referenced entity”; provided, that upon and following the occurrence of an
Event of Default, an Eligible Assignee shall mean any Person.
 
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or Hazardous
Substances or wastes.
 
“Environmental Liabilities” means all liabilities (including anticipated
compliance costs) in connection with or relating to the business, assets,
presently or previously owned, leased or operated property, activities
(including, without limitation, off-site disposal) or operations of the Borrower
or any of its Subsidiaries, whether vested or unvested, contingent or fixed,
actual or potential, which arise under or relate to matters covered by
Environmental Laws.
 
“Equity-Linked Securities” means any securities of the Borrower or any of its
Subsidiaries which are convertible into, or exchangeable for, equity securities
of the Borrower, such Subsidiary or PPL Corporation, including any securities
issued by any of such Persons which are pledged to secure any obligation of any
holder to purchase equity securities of the Borrower, any of its Subsidiaries or
PPL Corporation.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code.
 
“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or Affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.
 
“Euro-Dollar Borrowing” means a Borrowing comprised of Euro-Dollar Loans.
 
“Euro-Dollar Loan” means a Loan in respect of which interest is computed on the
basis of the Adjusted London Interbank Offered Rate pursuant to the applicable
Notice of Conversion/Continuation.
 
“Euro-Dollar Reserve Percentage” of any Lender for the Interest Period of any
LIBOR Rate Loan means the reserve percentage applicable to such Lender during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) then applicable to such Lender with respect to
liabilities or assets consisting of or including “Eurocurrency Liabilities” (as
defined in Regulation D). The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.
 
“Event of Default” has the meaning set forth in Section 7.01.
 
“Existing Debt” means the Debt outstanding on the Closing Date and listed on
Schedule 6.12 hereto.
 
“Existing Synthetic Lease Financing” means each of the following lease
financings existing as of the date hereof, regardless of whether such financing
constitutes a “Synthetic Lease” within the meaning of this Agreement: (i) the
Lower Mount Bethel project and (ii) the lease financing involving PPL Large
Scale Distributed Generation II, LLC.
 
“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
“Foreign Subsidiary” means a Subsidiary which is not formed under the laws of
the United States or any territory thereof.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
 
“Governmental Authority” means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law.
 
“Group of Loans” means at any time a group of Loans consisting of (i) all Loans
which are Base Rate Loans at such time or (ii) all Loans which are Euro-Dollar
Loans of the same Type having the same Interest Period at such time; provided,
that, if a Loan of any particular Lender is converted to or made as a Base Rate
Loan pursuant to Sections 2.14 or 2.17, such Loan shall be included in the same
Group or Groups of Loans from time to time as it would have been in if it had
not been so converted or made.
 
“Guarantee” of or by any person means any obligation, contingent or otherwise,
of such person guaranteeing or having the economic effect of guaranteeing any
Debt of any other person (the “primary obligor”) in any manner, whether directly
or indirectly, and including any obligation of such person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or to purchase (or to advance or supply funds for the purchase of)
any security for payment of such Debt, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt of the
payment of such Debt or (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Hazardous Substances” means any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
 
“Hybrid Preferred Securities” means any trust preferred securities, or
deferrable interest subordinated debt with a maturity of at least 20 years
issued by the Borrower, or any business trusts, limited liability companies,
limited partnerships (or similar entities) (i) all of the common equity, general
partner or similar interests of which are owned (either directly or indirectly
through one or more wholly owned Subsidiaries) at all times by the Borrower or
any of its Subsidiaries, (ii) that have been formed for the purpose of issuing
hybrid preferred securities and (iii) substantially all the assets of which
consist of (A) subordinated debt of the Borrower or a Subsidiary of the
Borrower, as the case may be, and (B) payments made from time to time on the
subordinated debt.
 
“Indemnitee” has the meaning set forth in Section 9.03(b).
 
“Interest Period” means with respect to each Euro-Dollar Loan, a period
commencing on the date specified in the applicable Notice of
Conversion/Continuation and ending one, two, three or six months thereafter, as
the Borrower may elect in the applicable notice; provided, that:
 
(i)  any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clauses (iii) and (iv) below, be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
 
(ii)  any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iii) below, end on the last Business Day of a calendar month;
 
(iii)  if any Interest Period includes a date on which a payment of principal of
the Loans is required (based on circumstances existing at the first day of such
Interest Period) to be made under Section 2.08 but does not end on such date,
then (x) the principal amount (if any) of each Euro-Dollar Loan required to be
repaid on such date shall have an Interest Period ending on such date and (y)
the remainder (if any) of each such Euro-Dollar Loan shall have an Interest
Period determined as set forth above; and
 
(iv)  no Interest Period in respect of a Loan shall end after the Termination
Date.
 
“Interest Rate Protection Agreements” means any agreement providing for an
interest rate swap, cap or collar, or any other financial agreement designed to
protect against fluctuations in interest rates.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
“Issuing Lender” means Wachovia Fixed Income Structured Trading Solutions, LLC,
in its capacity as the issuer of the Letter of Credit under Section 2.01, and
its successor or successors in such capacity.
 
“Lender” means each bank or other lending institution listed in the Commitment
Appendix as having a Commitment, each Eligible Assignee that becomes a Lender
pursuant to Section 9.06(c) and their respective successors and shall include,
as the context may require and each Issuing Lender in such capacity.
 
“Lender Default” means (i) the failure (which has not been cured) of any Lender
to make available any Loan or any reimbursement for a drawing under the Letter
of Credit which in either case it is obligated to make available under the terms
and conditions of this Agreement or (ii) a Lender having notified the
Administrative Agent and the Borrower that such Lender does not intend to comply
with its obligations under Article II following the appointment of a receiver or
conservator with respect to such Lender at the direction or request of any
regulatory agency or authority.
 
“Letter of Credit” means the letter of credit issued under this Agreement by
Wachovia Fixed Income Structured Trading Solutions, LLC, as Issuing Lender, on
the Closing Date, as amended, restated, supplemented or modified from time to
time.
 
“Letter of Credit Commitment” means the aggregate Commitment.
 
“Letter of Credit Liabilities” means, for any Lender at any time, the product
derived by multiplying (i) the sum, without duplication, of (A) the aggregate
amount that is (or may thereafter become) available for drawing under the Letter
of Credit plus (B) the aggregate unpaid amount of all Reimbursement Obligations
outstanding at such time by (ii) the quotient derived by dividing such Lender’s
Commitment by the aggregate of the Commitments of all Lenders.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance intended to confer or having the effect of
conferring upon a creditor a preferential interest.
 
“Loan” means a Base Rate Loan or a Euro-Dollar Loan, and “Loans” means any
combination of the foregoing; provided, that, if any such loan or loans (or
portions thereof) are combined or subdivided pursuant to a Notice of
Conversion/Continuation, the term “Loan” shall refer to the combined principal
amount resulting from such combination or to each of the separate principal
amounts resulting from such subdivision, as the case may be.
 
“Loan Availability Period” means the period from and including the Closing Date
to and including the Business Day immediately preceding the Termination Date.
 
“Loan Documents” means this Agreement and the Notes.
 
“London Interbank Offered Rate” means, for any Euro-Dollar Loan for any Interest
Period, the interest rate for deposits in Dollars for a period of time
comparable to such Interest Period which appears on Telerate Page 3750 (or any
successor page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period; provided, however, if more than one rate is specified on
Telerate page 3750, the applicable rate shall be the arithmetic means of all
such rates. If for any reason such rate is not available, the term “London
Interbank Offered Rate” means for any Interest Period, the rate per annum
appearing on Reuters Screen LIBO Page as the London interbank offered rate for
deposits in Dollars at approximately 11:00 A.M. (London time) two Business Days
before the first day of such Interest Period for a period of time comparable to
such Interest Period; provided, however, that if more than one such rate is
specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of 1%). If for any reason the London interbank offered rate is not
available on either Telerate page 3750 or Reuters Screen LIBO Page, the term
“London Interbank Offered Rate” means for any Interest Period, the rate per
annum at which deposits in Dollars are offered to Wachovia Bank, National
Association in the London interbank market at approximately 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount approximately equal to the principal amount of the Euro-Dollar Loan of
Wachovia Bank, National Association to which such Interest Period is to apply
and for a period of time comparable to such Interest Period.
 
“Master Letter of Credit Fee Rate” shall have the meaning set forth in the
Commitment Letter.
 
“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, financial condition or operations of the Borrower or the
Borrower and its Subsidiaries, taken as a whole; (ii) a material adverse effect
on the ability of the Borrower to perform its obligations under this Agreement,
the Notes or the other Loan Documents or (iii) a material adverse effect on the
validity or enforceability of this Agreement, the Notes or any of the other Loan
Documents.
 
“Material Debt” means Debt (other than the Notes) of the Borrower and/or one or
more of its Restricted Subsidiaries in a principal or face amount exceeding
$40,000,000.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000,000.
 
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.
 
“New Lender” means with respect to any event described in Section 2.07(b), an
Eligible Assignee which becomes a Lender hereunder as a result of such event,
and “New Lenders” means any two or more of such New Lenders.
 
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender, and
“Non-Defaulting Lenders” means any two or more of such Lenders.
 
“Non-Recourse Debt” shall mean Debt that is nonrecourse to the Borrower or any
Restricted Subsidiary.
 
“Non-U.S. Lender” has the meaning set forth in Section 2.16(e).
 
“Note” means a promissory note, substantially in the form of Exhibit B hereto,
issued at the request of a Lender evidencing the obligation of the Borrower to
repay outstanding Loans.
 
“Notice of Conversion/Continuation” has the meaning set forth in Section
2.05(d)(ii).
 
“Obligations” means:
 
(i)  all principal of and interest (including, without limitation, any interest
which accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency or reorganization of the Borrower,
whether or not allowed or allowable as a claim in any such proceeding) on any
Loan, fees payable or Reimbursement Obligation under, or any Note issued
pursuant to, this Agreement or any other Loan Document;
 
(ii)  all other amounts now or hereafter payable by the Borrower and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of the Borrower, whether or not allowed or allowable as a
claim in any such proceeding) on the part of the Borrower pursuant this
Agreement or any other Loan Document;
 
(iii)  all expenses of the Administrative Agent as to which the Administrative
Agent has a right to reimbursement under Section 9.03(a) hereof or under any
other similar provision of any other Loan Document; and
 
(iv)  all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 9.03 hereof or under any other similar
provision of any other Loan Document;
 
together in each case with all renewals, modifications, consolidations or
extensions thereof.
 
“Other Taxes” has the meaning set forth in Section 2.16(b).
 
“Outstandings” means at any time, with respect to any Lender, the sum of (i) the
aggregate principal amount of such Lender’s outstanding Loans plus (ii) the
aggregate amount of such Lender’s outstanding Letter of Credit Liabilities.
 
“Parent” means PPL Corporation, a Pennsylvania corporation, and its successors.
 
“Participant” has the meaning set forth in Section 9.06(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Business” with respect to any Person means a business that is the
same or similar to the business of the Borrower or any Subsidiary as of the date
hereof, or any business reasonably related thereto.
 
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.
 
“Plan” means at any time an employee pension benefit plan (including a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
 
“Primary Facility” shall mean the letter of credit and loan facility governed by
the Five-Year Letter of Credit and Revolving Credit Agreement, dated the date
hereof, among the Borrower, Wachovia Bank, National Association, as issuing
lender, lender and administrative agent, and the lenders from time to time party
thereto, as amended, restated supplemented or modified from time to time.
 
“Primary Letter of Credit” shall mean any letters of credit issued pursuant to
the Primary Facility, as amended, restated supplemented or modified from time to
time.
 
“Prime Rate” means the rate of interest publicly announced by Wachovia Bank,
National Association in Charlotte, North Carolina from time to time as its Prime
Rate.
 
“Quarterly Date” means the fifteenth (15th) day of each March, June, September
and December, or, if such day is not a Business Day, the immediately succeeding
Business Day.
 
“Register” has the meaning set forth in Section 9.06(e).
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Reimbursement Obligations” means at any time all obligations of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.02(a) for amounts paid by the
Issuing Lender in respect of drawings under the Letter of Credit, including any
portion of any such obligation to which a Lender has become subrogated pursuant
to Section 2.02(c) (it being understood that Unpaid Reimbursement Obligations
that are converted to Loans shall no longer be considered Reimbursement
Obligations).
 
“Replacement Date” has the meaning set forth in Section 2.07(b).
 
“Replacement Lender” has the meaning set forth in Section 2.07(b).
 
“Required Lenders” means at any time the Administrative Agent and the
Non-Defaulting Lenders having at least 51% of the aggregate amount of the
Commitments of all Non-Defaulting Lenders or, if the Commitments shall have been
terminated, the Administrative Agent and Non-Defaulting Lenders having at least
51% of the aggregate amount of the Outstandings of the Non-Defaulting Lenders at
such time.
 
“Restricted Subsidiary” means each Subsidiary listed on Schedule 5.12 and each
other Subsidiary designated by the Borrower as a “Restricted Subsidiary” in
writing to the Administrative Agent; provided, that, each Restricted Subsidiary
shall be a direct Wholly-Owned Subsidiary of the Borrower or a direct
Wholly-Owned Subsidiary of a Restricted Subsidiary.
 
“Retiring Lender” means a Lender that ceases to be a Lender hereunder pursuant
to the operation of Section 2.07(b).
 
“SEC” means the Securities and Exchange Commission.
 
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successors or, absent any such successor, such
nationally recognized statistical rating organization as the Borrower and the
Administrative Agent may select.
 
“Special Purpose Subsidiary” means any Wholly-Owned Subsidiary (regardless of
the form of organization) of the Borrower formed solely for the purpose of, and
which engages in no other activities except those necessary for, effecting
financings related to Synthetic Leases.
 
“Subsidiary” means, any Corporation a majority of the outstanding Voting Stock
of which is owned, directly or indirectly, by the Borrower or one or more other
Subsidiaries of the Borrower.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
 
“Taxes” has the meaning set forth in Section 2.16(a).
 
“Termination Date” means March 10, 2011 (or, if such day is not a Business Day,
the next preceding Business Day), or such earlier date upon which the
Commitments shall have been terminated in their entirety in accordance with this
Agreement.
 
“Type” when used in respect of any Loan or Borrowing, shall refer to the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 
“Unpaid Reimbursement Obligation” shall have the meaning set forth in Section
2.02(b).
 
“Voting Stock” means stock (or other interests) of a Corporation having ordinary
voting power for the election of directors, managers or trustees thereof,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.
 
“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the Voting Stock of which (except directors’
qualifying shares) are at the time directly or indirectly owned by such Person.
 
ARTICLE II
 
THE CREDITS
 
Section 2.01  Commitments.
 
(a)  Letter of Credit. The Issuing Lender agrees, on the terms and conditions
set forth in this Agreement, to issue the Letter of Credit on the Closing Date
for the account of the Borrower and in support of such obligations of the
Borrower that are acceptable to the Issuing Lender; provided, that, immediately
after the Letter of Credit is issued, (A) the aggregate amount of the Letter of
Credit Liabilities shall not exceed the Letter of Credit Commitment and (B) the
Outstandings shall not exceed the aggregate amount of the Commitments. The
Letter of Credit shall have a term that extends no more than one Business Day
beyond the Termination Date.
 
(b)  Loans. Each Lender severally agrees, on the terms and conditions set forth
in this Agreement, to make Loans as required by Section 2.02(b) during the Loan
Availability Period in amounts such that its Outstandings shall not exceed its
Commitment; provided, that, immediately after giving effect to each such Loan,
the aggregate Outstandings of all Lenders shall not exceed the aggregate amount
of the Commitments of all Lenders. No Loans made hereunder shall be made
directly to the Borrower, and instead, the proceeds of all such Loans shall be
paid to the Administrative Agent to reimburse unpaid Reimbursement Obligations
of the Issuing Lender in accordance with Section 2.02(b).
 
Section 2.02  Reimbursement Obligations.
 
(a)  Letter of Credit Drawings. The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse the Issuing Lender for any
amounts paid by such Issuing Lender upon any drawing under the Letter of Credit,
together with any and all reasonable charges and expenses which the Issuing
Lender may pay or incur relative to such drawing and interest on the amount
drawn at the rate applicable to Base Rate Loans for each day from and including
the date such amount is drawn to but excluding the date such reimbursement
payment is due and payable. Such reimbursement payment shall be due and payable
(i) at or before 1:00 P.M. (Charlotte, North Carolina time) on the date the
Issuing Lender notifies the Borrower of such drawing, if such notice is given at
or before 10:00 A.M. (Charlotte, North Carolina time) on such date or (ii) at or
before 10:00 A.M. (Charlotte, North Carolina time) on the next succeeding
Business Day; provided, that no payment otherwise required by this sentence to
be made by the Borrower at or before 1:00 P.M. (Charlotte, North Carolina time)
on any day shall be overdue hereunder if arrangements for such payment
satisfactory to the Issuing Lender, in its reasonable discretion, shall have
been made by the Borrower at or before 1:00 P.M. (Charlotte, North Carolina
time) on such day and such payment is actually made at or before 3:00 P.M.
(Charlotte, North Carolina time) on such day. In addition, the Borrower agrees
to pay to the Issuing Lender interest, payable on demand, on any and all amounts
not paid by the Borrower to the Issuing Lender when due under this Section
2.02(a), for each day from and including the date when such amount becomes due
to but excluding the date such amount is paid in full, whether before or after
judgment, at a rate per annum equal to the sum of 2% plus the rate applicable to
Base Rate Loans for such day. Each payment to be made by the Borrower pursuant
to this Section 2.02(a) shall be made to the Issuing Lender in Federal or other
funds immediately available to it at its address referred to Section 9.01.
 
(b)  Obligations of Lenders to Reimburse Issuing Lender for Unpaid Drawings. If
the Issuing Lender makes any payment under the Letter of Credit and the Borrower
shall not have reimbursed such amount in full to such Issuing Lender pursuant to
Section 2.02(a), all such amounts remaining unpaid by the Borrower after the
date and time required by Section 2.02(a) (an “Unpaid Reimbursement Obligation”)
shall convert automatically to a Base Rate Loan on such date. The Administrative
Agent shall, on behalf of the Borrower (which hereby irrevocably directs the
Administrative Agent so to act on its behalf), give notice no later than 1:00
P.M. (Charlotte, North Carolina time) on such date requesting each Lender to
make, and each Lender hereby agrees to make, a Base Rate Loan, in an amount
equal to such Lender’s share (determined by the proportions each Lender’s
Commitment bears to the aggregate Commitments) of the Unpaid Reimbursement
Obligation to which such notice relates. Each Lender shall make such Loan
available to the Administrative Agent at its address referred to in Section 9.01
in immediately available funds, not later than 3:00 P.M. (Charlotte, North
Carolina time), on the date specified in such notice. The Administrative Agent
shall pay the proceeds of such Loans to the Issuing Lender, which shall
immediately apply such proceeds to repay the applicable Unpaid Reimbursement
Obligation.
 
(c)  Lender Obligations. To the extent any Loan is not made by a Lender as
required by Section 2.02(b) above, such Lender will pay to the Administrative
Agent, for the account of the Issuing Lender, immediately upon the Issuing
Lender’s demand at any time during the period commencing after such Unpaid
Reimbursement Obligation arises until reimbursement therefor in full by the
Borrower, an amount equal to such Lender’s share (determined by the proportions
each Lender’s Commitment bears to the aggregate Commitments) of such Unpaid
Reimbursement Obligation, together with interest on such amount for each day
from the date of the Issuing Lender’s demand for such payment (or, if such
demand is made after 1:00 P.M. (Charlotte, North Carolina time) on such date,
from the next succeeding Business Day) to the date of payment by such Lender of
such amount at a rate per annum equal to the sum of 2% plus the rate applicable
to Base Rate Loans for such day.
 
Section 2.03  Funding of Loans.
 
(a)  Funding By the Administrative Agent in Anticipation of Amounts Due from the
Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing (except in the case of a Base Rate
Borrowing, in which case prior to the time of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(b), and the Administrative Agent may, in reliance
upon such assumption, make available for the purposes of Section 2.02(b) on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such share available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) a rate per annum equal to
the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.05, in the case of the Borrower, and (ii) the Federal
Funds Rate, in the case of such Lender. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan included in such Borrowing for purposes of this
Agreement.
 
(b)  Obligations of Lenders Several. The failure of any Lender to make a Loan
required to be made by it as part of any Borrowing hereunder shall not relieve
any other Lender of its obligation, if any, hereunder to make any Loan on the
date of such Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such date
of Borrowing.
 
Section 2.04  Noteless Agreement; Evidence of Indebtedness.
 
(a)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(b)  The Administrative Agent shall also maintain accounts in which it will
record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (c) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
 
(c)  The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
 
(d)  Any Lender may request that its Loans be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 9.06(c)) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 9.06(c),
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in paragraphs (a) and (b) above.
 
Section 2.05  Interest Rates.
 
(a)  Interest Rate Options. Each Loan shall initially be incurred as a Base Rate
Loan and, at the option of the Borrower and except as otherwise provided herein,
be maintained as, or converted into, one or more Base Rate Loans or Euro-Dollar
Loans.
 
(b)  Base Rate Loans. Each Loan which is made as, or converted into, a Base Rate
Loan shall bear interest on the outstanding principal amount thereof, for each
day from the date such Loan is made as, or converted into, a Base Rate Loan
until it becomes due or is converted into a Loan of any other Type, at a rate
per annum equal to the Base Rate for such day. Such interest shall be payable
quarterly in arrears on each Quarterly Date and, with respect to the principal
amount of any Base Rate Loan converted to a Euro-Dollar Loan, on the date such
Base Rate Loan is so converted. Any overdue principal of or interest on any Base
Rate Loan shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to the sum of 2% plus the rate otherwise applicable to Base
Rate Loans for such day.
 
(c)  Euro-Dollar Loans. Each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Adjusted London
Interbank Offered Rate for such Interest Period plus 25 basis points plus the
Master Letter of Credit Fee Rate; provided, that if any Euro-Dollar Loan or any
portion thereof shall, as a result of clause (iii) of the definition of Interest
Period, have an Interest Period of less than one month, such portion shall bear
interest during such Interest Period at the rate applicable to Base Rate Loans
during such period. Such interest shall be payable for each Interest Period on
the last day thereof and, if such Interest Period is longer than three months,
at intervals of three months after the first day thereof. Any overdue principal
of or interest on any Euro-Dollar Loan shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to the sum of 2% plus the sum
of (A) the Adjusted London Interbank Offered Rate applicable to such Loan at the
date such payment was due plus (B) 25 basis points plus (C) the Master Letter of
Credit Fee Rate (or, if the circumstance described in Section 2.13 shall exist,
at a rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day).
 
(d)  Method of Electing Interest Rates.
 
(i)  Each Loan shall bear interest initially at the Base Rate. Thereafter, with
respect to each Group of Loans, the Borrower shall have the option (A) to
convert all or any part of (y) so long as no Default or Event of Default is in
existence on the date of conversion, outstanding Base Rate Loans to Euro-Dollar
Loans and (z) outstanding Euro-Dollar Loans to Base Rate Loans; provided, that
in each case that the amount so converted shall be equal to $10,000,000 or any
larger multiple of $1,000,000, or (B) upon the expiration of any Interest Period
applicable to outstanding Euro-Dollar Loans, so long as no Default or Event of
Default is in existence on the date of continuation, to continue all or any
portion of such Loans equal to $10,000,000 and any larger multiple of $1,000,000
in excess of that amount as Euro-Dollar Loans. The Interest Period of any Base
Rate Loan converted to a Euro-Dollar Loan pursuant to clause (A) above shall
commence on the date of such conversion. The succeeding Interest Period of any
Euro-Dollar Loan continued pursuant to clause (B) above shall commence on the
last day of the Interest Period of the Loan so continued. Euro-Dollar Loans may
only be converted on the last day of the then current Interest Period applicable
thereto or on the date required pursuant to Section 2.17.
 
(ii)  The Borrower shall deliver a written notice of each such conversion or
continuation (a “Notice of Conversion/Continuation”) to the Administrative Agent
no later than (A) 12:00 Noon (Charlotte, North Carolina time) at least three
Business Days before the date of the proposed conversion to, or continuation of,
a Euro-Dollar Loan and (B) 11:30 A.M. (Charlotte, North Carolina time) on the
day of a conversion to a Base Rate Loan. A written Notice of
Conversion/Continuation shall be substantially in the form of Exhibit A attached
hereto and shall specify: (A) the Group of Loans (or portion thereof) to which
such notice applies, (B) the proposed conversion/continuation date (which shall
be a Business Day), (C) the aggregate amount of the Loans being
converted/continued, (D) an election between the Base Rate and the Adjusted
London Interbank Offered Rate and (E) in the case of a conversion to, or a
continuation of, Euro-Dollar Loans, the requested Interest Period. Upon receipt
of a Notice of Conversion/Continuation, the Administrative Agent shall give each
Lender prompt notice of the contents thereof and such Lender’s pro rata share of
all conversions and continuations requested therein. If no timely Notice of
Conversion/Continuation is delivered by the Borrower as to any Euro-Dollar Loan,
and such Loan is not repaid by the Borrower at the end of the applicable
Interest Period, such Loan shall be converted automatically to a Base Rate Loan
on the last day of the then applicable Interest Period.
 
(e)  Determination and Notice of Interest Rates. The Administrative Agent shall
determine each interest rate applicable to the Loans hereunder. The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.
 
Section 2.06  Fees.
 
(a)  Fees. The Borrower shall pay to the Administrative Agent the fees set forth
in the Commitment Letter.
 
(b)  Payments. The fees referenced in this Section 2.06 shall be payable
quarterly in arrears on each Quarterly Date and on the last day of the
Termination Date. Fees paid hereunder shall not be refundable under any
circumstances.
 
(c)  Commitment Letter.Any reference herein or in any other document to fees
and/or other amounts or obligations payable under this Agreement shall include
all fees and other amounts payable pursuant to the Commitment Letter and any
reference to this Agreement shall be deemed to include reference to the
Commitment Letter.
 
Section 2.07  Adjustments of Commitments.
 
(a)  Optional Termination or Reductions of Commitments (Pro-Rata). The Borrower
may, upon at least three Business Days’ prior written notice to the
Administrative Agent, (i) terminate the Commitments, if there are no
Outstandings at such time or (ii) ratably reduce from time to time by a minimum
amount of $10,000,000 or any integral multiple of $5,000,000, the aggregate
amount of the Commitments in excess of the aggregate Outstandings. Any reduction
of the commitments under the Primary Facility shall automatically result in an
irrevocable reduction of the Commitments hereunder in the same ratable amount.
If, under any provision of this Agreement, the Commitments are reduced or
terminated (in whole or in part), all accrued fees and, to the extent required
by the Commitment Letter, the “Master Termination Fee” (as set forth in the
Commitment Letter) shall be payable on the effective date of such termination or
of each such reduction or at the time otherwise required by the Commitment
Letter.
 
(b)  Optional Termination of Commitments (Non-Pro-Rata). If (i) any Lender has
demanded compensation or indemnification pursuant to Sections 2.13, 2.14, 2.15
or 2.16, (ii) the obligation of any Lender to make Euro-Dollar Loans has been
suspended pursuant to Section 2.14 or (iii) any Lender is a Defaulting Lender
(each such Lender described in clauses (i), (ii) or (iii) being a “Retiring
Lender”), the Borrower shall have the right, if no Default or Event of Default
then exists, to replace such Lender with one or more Eligible Assignees (which
may be one or more of the Continuing Lenders) (each a “Replacement Lender” and,
collectively, the “Replacement Lenders”) reasonably acceptable to the
Administrative Agent. The replacement of a Retiring Lender pursuant to this
Section 2.07(b) shall be effective on the tenth Business Day (the “Replacement
Date”) following the date of notice of such replacement to the Retiring Lender
and each Continuing Lender through the Administrative Agent, subject to the
satisfaction of the following conditions:
 
(i)  the Replacement Lender shall have satisfied the conditions to assignment
and assumption set forth in Section 9.06(c) (with all fees payable pursuant to
Section 9.06(c) to be paid by the Borrower) and, in connection therewith, the
Replacement Lender(s) shall pay:
 
(A)  to the Retiring Lender an amount equal in the aggregate to the sum of (x)
the principal of, and all accrued but unpaid interest on, all outstanding Loans
of the Retiring Lender, (y) all unpaid drawings that have been funded by (and
not reimbursed to) the Retiring Lender under Section 3.10, together with all
accrued but unpaid interest with respect thereto and (z) all accrued but unpaid
fees owing to the Retiring Lender pursuant to Section 2.07; and
 
(B)  to the Issuing Lender an amount equal to the aggregate amount owing by the
Retiring Lender to the Issuing Lender as reimbursement pursuant to Section
2.02(b), to the extent such amount was not theretofore funded by such Retiring
Lender; and
 
(ii)  the Borrower shall have paid to the Administrative Agent for the account
of the Retiring Lender an amount equal to all obligations owing to the Retiring
Lender by the Borrower pursuant to this Agreement and the other Loan Documents
(other than those obligations of the Borrower referred to in clause (i)(A)
above).
 
On the Replacement Date, each Replacement Lender that is a New Lender shall
become a Lender hereunder, and the Retiring Lender shall cease to constitute a
Lender hereunder; provided, that the provisions of this Agreement (including,
without limitation, the provisions of Sections 2.11, 2.15, 2.16 and 9.03) shall
continue to govern the rights and obligations of a Retiring Lender with respect
to any Loans made, the Letter of Credit, or any other actions taken by such
Retiring Lender while it was a Lender.
 
Section 2.08  Maturity of Loans; Mandatory Prepayments.
 
(a)  Scheduled Repayments and Prepayments of Loans; Overline Repayments.
 
(i)  All Loans shall mature on the Termination Date, and such Loans or any
Letter of Credit Liabilities then outstanding (together with accrued interest
thereon and fees in respect thereof) shall be due and payable or, in the case of
the Letter of Credit, cash collateralized pursuant to Section 2.08(a)(ii), on
such date.
 
(ii)  If on any date the aggregate Outstandings exceed the aggregate amount of
the Commitments, the Borrower shall prepay, and there shall become due and
payable (together with accrued interest thereon), on such date an aggregate
principal amount of Loans equal to such excess. If (x) no Loans are outstanding
or (y) the Termination Date shall have occurred and, in either case, any Letter
of Credit Liabilities remain outstanding, the Borrower shall cash collateralize
any Letter of Credit Liabilities by depositing in a cash collateral account
established and maintained (including the investments made pursuant thereto) by
the Administrative Agent pursuant to a cash collateral agreement in form and
substance satisfactory to the Administrative Agent such amounts as are necessary
so that, after giving effect to any repayment of Loans and the cash
collateralization of Letter of Credit Liabilities pursuant to this subsection,
the aggregate Outstandings do not exceed the aggregate amount of the
Commitments. In determining Outstandings for purposes of this clause (ii),
Letter of Credit Liabilities shall be reduced to the extent that they are cash
collateralized as contemplated by this Section 2.08(a)(ii).
 
(b)  Applications of Prepayments and Reductions.
 
(i)  Each prepayment of Loans pursuant to this Section 2.08 shall be ratably to
the respective Loans of all of the Lenders.
 
(ii)  Each payment of principal of the Loans shall be made together with
interest accrued on the amount repaid to the date of payment.
 
(iii)  Each payment of the Loans shall be applied to such Group or Groups of
Loans as the Borrower may designate (or, failing such designation, as determined
by the Administrative Agent).
 
Section 2.09  Optional Prepayments and Repayments.
 
(a)  Prepayments of Loans. Subject to Section 2.11, the Borrower may (i) upon at
least one Business Day’s notice to the Administrative Agent, prepay any Base
Rate Borrowing or (ii) upon at least three Business Days’ notice to the
Administrative Agent, prepay any Euro-Dollar Borrowing, in each case in whole at
any time, or from time to time in part in amounts aggregating $10,000,000 or any
larger multiple of $1,000,000, by paying the principal amount to be prepaid
together with accrued interest thereon to the date of prepayment. Each such
optional prepayment shall be applied to prepay ratably the Loans of the several
Lenders included in such Borrowing.
 
(b)  Notice to Lenders. Upon receipt of a notice of prepayment pursuant to
Section 2.09(a), the Administrative Agent shall promptly notify each Lender of
the contents thereof and of such Lender’s ratable share (if any) of such
prepayment, and such notice shall not thereafter be revocable by the Borrower.
 
Section 2.10  General Provisions as to Payments.
 
(a)  Payments by the Borrower. The Borrower shall make each payment of principal
of and interest on the Loans and Letter of Credit Liabilities and fees hereunder
(other than fees payable directly to the Issuing Lender) not later than 12:00
Noon (Charlotte, North Carolina time) on the date when due, without set-off,
counterclaim or other deduction, in Federal or other funds immediately available
in Charlotte, North Carolina, to the Administrative Agent at its address
referred to in Section 9.01. The Administrative Agent will promptly distribute
to each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders. Whenever any payment of
principal of or interest on the Base Rate Loans or Letter of Credit Liabilities
or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. Whenever
any payment of principal of or interest on the Euro-Dollar Loans shall be due on
a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case the date for payment thereof shall be the
next preceding Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.
 
(b)  Distributions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Lenders hereunder that the Borrower will not make such
payment in full, the Administrative Agent may assume that the Borrower has made
such payment in full to the Administrative Agent on such date, and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.
 
Section 2.11  Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan pursuant to the terms and provisions of
this Agreement (any conversion of a Euro-Dollar Loan to a Base Rate Loan
pursuant to Section 2.17 being treated as a payment of such Euro-Dollar Loan on
the date of conversion for purposes of this Section 2.11) on any day other than
the last day of the Interest Period applicable thereto, or the last day of an
applicable period fixed pursuant to Section 2.05(c), or if the Borrower fails to
borrow, convert or prepay any Euro-Dollar Loan after notice has been given in
accordance with the provisions of this Agreement, the Borrower shall reimburse
each Lender within 15 days after demand for any resulting loss or expense
incurred by it (and by an existing Participant in the related Loan), including,
without limitation, any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow or prepay; provided, that such Lender
shall have delivered to the Borrower a certificate as to the amount of such loss
or expense, which certificate shall be conclusive in the absence of manifest
error.
 
Section 2.12  Computation of Interest and Fees. Interest on Loans based on the
Prime Rate hereunder shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and paid for the actual number of days elapsed. All
other interest and fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).
 
Section 2.13  Basis for Determining Interest Rate Inadequate, Unfair or
Unavailable. If on or prior to the first day of any Interest Period for any
Euro-Dollar Loan: (a) Lenders having 50% or more of the aggregate amount of the
Commitments advise the Administrative Agent that the Adjusted London Interbank
Offered Rate as determined by the Administrative Agent, will not adequately and
fairly reflect the cost to such Lenders of funding their Euro-Dollar Loans for
such Interest Period; or (b) the Administrative Agent shall determine that no
reasonable means exists for determining the Adjusted London Interbank Offered
Rate, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
(i) the obligations of the Lenders to make Euro-Dollar Loans or to convert
outstanding Loans into Euro-Dollar Loans shall be suspended; and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the current Interest Period applicable thereto. Unless the Borrower
notifies the Administrative Agent at least two Domestic Business Days before the
date of (or, if at the time the Borrower receives such notice the day is the
date of, or the date immediately preceding, the date of such Euro-Dollar
Borrowing, by 10:00 A.M. on the date of) any Euro-Dollar Borrowing for which a
Notice of Conversion/Continuation has previously been given that it elects not
to borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing.
 
Section 2.14  Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender (or its
Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar Loans and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Borrower,
whereupon until such Lender notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Euro-Dollar Loans, or to convert outstanding
Loans into Euro-Dollar Loans, shall be suspended. Before giving any notice to
the Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such notice is given, each Euro-Dollar Loan
of such Lender then outstanding shall be converted to a Base Rate Loan either
(i) on the last day of the then current Interest Period applicable to such
Euro-Dollar Loan if such Lender may lawfully continue to maintain and fund such
Loan to such day or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain and fund such Loan to such day.
 
Section 2.15  Increased Cost and Reduced Return.
 
(a)  Increased Costs. If after the date hereof, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System), special deposit, insurance assessment or similar requirement against
the Letter of Credit issued or participated in by, assets of, deposits with or
for the account of or credit extended by, any Lender (or its Applicable Lending
Office) or shall impose on any Lender (or its Applicable Lending Office) or on
the United States market for certificates of deposit or the London interbank
market any other condition affecting its Euro-Dollar Loans, its Notes, its
obligation to make Euro-Dollar Loans or its obligations hereunder in respect of
the Letter of Credit, and the result of any of the foregoing is to increase the
cost to such Lender (or its Applicable Lending Office) of making or maintaining
any Euro-Dollar Loan, or of issuing or participating in the Letter of Credit, or
to reduce the amount of any sum received or receivable by such Lender (or its
Applicable Lending Office) under this Agreement or under its Notes with respect
thereto, then, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts, as determined by such Lender in good faith, as will
compensate such Lender for such increased cost or reduction, solely to the
extent that any such additional amounts were incurred by the Lender within 90
days of such demand.
 
(b)  Capital Adequacy. If any Lender shall have determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Lender (or any Person controlling such Lender) as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender (or any Person controlling such Lender) could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy), then from time to time, within 15
days after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender (or any Person controlling such Lender) for such
reduction, solely to the extent that any such additional amounts were incurred
by the Lender within 90 days of such demand.
 
(c)  Notices. Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, that will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. A certificate of any Lender claiming compensation under this
Section and setting forth in reasonable detail the additional amount or amounts
to be paid to it hereunder shall be conclusive in the absence of manifest error.
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.
 
Section 2.16  Taxes.
 
(a)  Payments Net of Certain Taxes. Any and all payments by the Borrower to or
for the account of any Lender or any Agent hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, charges and
withholdings and all liabilities with respect thereto, excluding: (i) taxes
imposed on or measured by the net income (including branch profits or similar
taxes) of, and gross receipts, franchise or similar taxes imposed on, any Agent
or any Lender by the jurisdiction (or subdivision thereof) under the laws of
which such Lender or Agent is organized or in which its principal executive
office is located or, in the case of each Lender, in which its Applicable
Lending Office is located, and (ii) in the case of each Lender, any United
States withholding tax imposed on such payments, but only to the extent that
such Lender is subject to United States withholding tax at the time such Lender
first becomes a party to this Agreement or changes its Applicable Lending Office
(all such nonexcluded taxes, duties, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any other Loan Document to any Lender or any
Agent, (i) the sum payable shall be increased as necessary so that after making
all such required deductions (including deductions applicable to additional sums
payable under this Section 2.16(a)) such Lender or Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) the Borrower shall
furnish to the Administrative Agent, for delivery to such Lender, the original
or a certified copy of a receipt evidencing payment thereof.
 
(b)  Other Taxes. In addition, the Borrower agrees to pay any and all present or
future stamp or documentary taxes and any other excise or property taxes, or
similar charges or levies, which arise from any payment made pursuant to this
Agreement, any Note or any other Loan Document or from the execution, delivery,
registration or enforcement of, or otherwise with respect to, this Agreement,
any Note or any other Loan Document (collectively, “Other Taxes”).
 
(c)  Indemnification. The Borrower agrees to indemnify each Lender and each
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 2.16(c)), whether or not correctly or legally
asserted, paid by such Lender or Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto as certified in good faith to the Borrower by each Lender or Agent
seeking indemnification pursuant to this Section 2.16(c). This indemnification
shall be paid within 15 days after such Lender or Agent (as the case may be)
makes demand therefor.
 
(d)  Refunds or Credits. If a Lender or Agent receives a refund, credit or other
reduction from a taxation authority for any Taxes or Other Taxes for which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.16, it shall within 15 days
from the date of such receipt pay over the amount of such refund, credit or
other reduction to the Borrower (but only to the extent of indemnity payments
made or additional amounts paid by the Borrower under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund, credit or other
reduction), net of all reasonable out-of-pocket expenses of such Lender or Agent
(as the case may be) and without interest (other than interest paid by the
relevant taxation authority with respect to such refund, credit or other
reduction); provided, however, that the Borrower agrees to repay, upon the
request of such Lender or Agent (as the case may be), the amount paid over to
the Borrower (plus penalties, interest or other charges) to such Lender or Agent
in the event such Lender or Agent is required to repay such refund or credit to
such taxation authority.
 
(e)  Tax Forms and Certificates. On or before the date it becomes a party to
this Agreement, from time to time thereafter if reasonably requested by the
Borrower, and at any time it changes its Applicable Lending Office, each Lender
organized under the laws of a jurisdiction other than the United States, any
State thereof or the District of Columbia (a “Non-U.S. Lender”) shall deliver to
the Borrower and the Administrative Agent: (i) two properly completed and duly
executed copies of Internal Revenue Service Form W-8 BEN, or any successor form
prescribed by the Internal Revenue Service, certifying that such Lender is
entitled to the benefits under an income tax treaty to which the United States
is a party which exempts the Lender from United States withholding tax or
reduces the rate of withholding tax on payments of interest for the account of
such Lender or (ii) two properly completed and duly executed copies of Internal
Revenue Service Form W-8 ECI, or any successor form prescribed by the Internal
Revenue Service, certifying that the income receivable pursuant to this
Agreement and the other Loan Documents is effectively connected with the conduct
of a trade or business in the United States. In addition, each Non-U.S. Lender
agrees that from time to time after the Closing Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Borrower and the
Administrative Agent two new accurate and complete signed originals of Internal
Revenue Service Form W-8 BEN or W-8 ECI, or successor forms, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Non-U.S. Lender to a continued exemption from or reduction
in United States withholding tax with respect to payments under this Agreement
and any other Loan Document, or it shall immediately notify the Borrower and the
Administrative Agent of its inability to deliver any such Form or certificate.
 
(f)  Exclusions. The Borrower shall not be required to indemnify any Non-U.S.
Lender or Agent, or to pay any additional amount to any Non-U.S. Lender or
Agent, pursuant to Section 2.16(a), (b) or (c) in respect of Taxes or Other
Taxes to the extent that the obligation to indemnify or pay such additional
amounts would not have arisen but for the failure of such Non-U.S. Lender to
comply with the provisions of subsection (e) above.
 
(g)  Mitigation. If the Borrower is required to pay additional amounts to or for
the account of any Lender pursuant to this Section 2.16, then such Lender will
use reasonable efforts (which shall include efforts to rebook the Loans held by
such Lender to a new Applicable Lending Office, or through another branch or
affiliate of such Lender) to change the jurisdiction of its Applicable Lending
Office if, in the good faith judgment of such Lender, such efforts (i) will
eliminate or, if it is not possible to eliminate, reduce to the greatest extent
possible any such additional payment which may thereafter accrue and (ii) is not
otherwise disadvantageous, in the sole determination of such Lender, to such
Lender. Any Lender claiming any indemnity payment or additional amounts payable
pursuant to this Section shall use reasonable efforts (consistent with legal and
regulatory restrictions) to file any certificate or document reasonably
requested in writing by the Borrower or to change the jurisdiction of its
Applicable Lending Office if the making of such a filing or change would avoid
the need for or reduce the amount of any such indemnity payment or additional
amounts that may thereafter accrue and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
 
(h)  Confidentiality. Nothing contained in this Section shall require any Lender
or any Agent to make available any of its tax returns (or any other information
that it deems to be confidential or proprietary).
 
Section 2.17  Base Rate Loans Substituted for Affected Euro-Dollar Loans. If (a)
the obligation of any Lender to make or maintain, or to convert outstanding
Loans to, Euro-Dollar Loans has been suspended pursuant to Section 2.14 or (b)
any Lender has demanded compensation under Section 2.15(a) with respect to its
Euro-Dollar Loans and, in any such case, the Borrower shall, by at least four
Business Days’ prior notice to such Lender through the Administrative Agent,
have elected that the provisions of this Section shall apply to such Lender,
then, unless and until such Lender notifies the Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer apply:
 
(i)  all Loans which would otherwise be made by such Lender as (or continued as
or converted into) Euro-Dollar Loans shall instead be Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Lenders); and
 
(ii)  after each of its Euro-Dollar Loans has been repaid (or converted to a
Base Rate Loan), all payments of principal that would otherwise be applied to
repay such Euro-Dollar Loans shall be applied to repay its Base Rate Loans
instead.
 
If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.
 
ARTICLE III
 
LETTER OF CREDIT
 
Section 3.01  Reserved.  
 
Section 3.02  Reserved.
 
Section 3.03  Reserved.
 
Section 3.04  Conditions to Issuance of Letter of Credit. The issuance by the
Issuing Lender of the Letter of Credit shall, in addition to the conditions
precedent set forth elsewhere in this Agreement, be subject to the conditions
precedent that (i) the Borrower shall have executed and delivered such other
instruments and agreements relating to the Letter of Credit as the Issuing
Lender shall have reasonably requested and (ii) the Issuing Lender shall have
confirmed on the date of (and after giving effect to) such issuance that (A) the
aggregate amount of all Letter of Credit Liabilities will not exceed the Letter
of Credit Commitment and (B) the aggregate Outstandings will not exceed the
aggregate amount of the Commitments. Notwithstanding any other provision of this
Section 3.04, the Issuing Lender shall not be under any obligation to issue the
Letter of Credit if: any order, judgment or decree of any governmental authority
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
the Letter of Credit, or any requirement of law applicable to the Issuing Lender
or any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular.
 
Section 3.05  Purchase and Sale of Letter of Credit Participations. Upon the
issuance by the Issuing Lender of the Letter of Credit, such Issuing Lender
shall be deemed, without further action by any party hereto, to have sold to
each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have purchased from such Issuing Lender, without recourse or
warranty, an undivided participation interest in the Letter of Credit and the
related Letter of Credit Liabilities in the proportion its Commitment bears to
the aggregate Commitments and any security therefor or guaranty pertaining
thereto. Upon any change in the Commitments pursuant to Section 9.06(c), there
shall be an automatic adjustment to the participations in the Letter of Credit,
to the extent it is still outstanding, and Letter of Credit Liabilities to
reflect the adjusted Commitments of the assigning and assignee Lenders or of all
Lenders having Commitments, as the case may be.
 
Section 3.06  Drawings under the Letter of Credit. Upon receipt from the
beneficiary of the Letter of Credit of any notice of a drawing under the Letter
of Credit, the Issuing Lender shall determine in accordance with the terms of
the Letter of Credit whether such drawing should be honored. If the Issuing
Lender determines that any such drawing shall be honored, such Issuing Lender
shall make available to such beneficiary in accordance with the terms of the
Letter of Credit the amount of the drawing and shall notify the Borrower as to
the amount to be paid as a result of such drawing and the payment date.
 
Section 3.07  Reserved.  
 
Section 3.08  Duties of Issuing Lender to Lenders; Reliance. In determining
whether to pay under the Letter of Credit, the Issuing Lender shall not have any
obligation relative to the Lenders participating in the Letter of Credit or the
related Letter of Credit Liabilities other than to determine that any document
or documents required to be delivered under the Letter of Credit have been
delivered and that they substantially comply on their face with the requirements
of the Letter of Credit. Any action taken or omitted to be taken by the Issuing
Lender under or in connection with the Letter of Credit shall not create for the
Issuing Lender any resulting liability if taken or omitted in the absence of
gross negligence or willful misconduct. The Issuing Lender shall be entitled to
rely, and shall be fully protected in relying, upon advice and statements of
legal counsel, independent accountants and other experts selected by such
Issuing Lender and upon the Letter of Credit, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram,
telecopier, telex or teletype message, statement, order or other document
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary unless
the beneficiary and the Borrower shall have notified such Issuing Lender that
such documents do not comply with the terms and conditions of the Letter of
Credit. The Issuing Lender shall be fully justified in refusing to take any
action requested of it under this Section in respect of the Letter of Credit
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take,
or omitting or continuing to omit, any such action. Notwithstanding any other
provision of this Section, the Issuing Lender shall in all cases be fully
protected in acting, or in refraining from acting, under this Section in respect
of the Letter of Credit in accordance with a request of the Required Lenders,
and such request and any action taken or failure to act pursuant hereto shall be
binding upon all Lenders and all future holders of participations in the Letter
of Credit; provided, that this sentence shall not affect any rights the Borrower
may have against the Issuing Lender or the Lenders that make such request.
 
Section 3.09  Reserved.
 
Section 3.10  Funds Received from the Borrower in Respect of Drawn Letter of
Credit. Whenever the Issuing Lender receives a payment of a Reimbursement
Obligation as to which the Administrative Agent has received for the account of
such Issuing Lender any payments from the Lenders pursuant to Section 2.02(c)
above, such Issuing Lender shall pay the amount of such payment to the
Administrative Agent, and the Administrative Agent shall promptly pay to each
Lender which has paid its pro rata share thereof, in Dollars in Federal or other
immediately available funds, an amount equal to such Lender’s pro rata share of
the principal amount thereof and interest thereon for each day after relevant
date of payment at the Federal Funds Rate.
 
Section 3.11  Obligations in Respect of Letter of Credit Unconditional. The
obligations of the Borrower under Section 2.02(a) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under all circumstances whatsoever, including,
without limitation, the following circumstances:
 
(a)  any lack of validity or enforceability of this Agreement or the Letter of
Credit or any document related hereto or thereto;
 
(b)  any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or the Letter of Credit or any document related
hereto or thereto;
 
(c)  the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of the Letter of Credit (or any Person for whom the
beneficiary may be acting);
 
(d)  the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of the Letter of Credit (or
any Person for whom the beneficiary may be acting), the Issuing Lender or any
other Person, whether in connection with this Agreement or the Letter of Credit
or any document related hereto or thereto or any unrelated transaction;
 
(e)  any statement or any other document presented under the Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;
 
(f)  payment under the Letter of Credit against presentation to the Issuing
Lender of a draft or certificate that does not comply with the terms of the
Letter of Credit; provided, that the relevant Issuing Lender’s determination
that documents presented under the Letter of Credit comply with the terms
thereof shall not have constituted gross negligence or willful misconduct of
such Issuing Lender; or
 
(g)  any other act or omission to act or delay of any kind by any Issuing Lender
or any other Person or any other event or circumstance whatsoever that might,
but for the provisions of this subsection (g), constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.
 
Nothing in this Section 3.11 is intended to limit the right of the Borrower to
make a claim against any Issuing Lender for damages as contemplated by the
proviso to the first sentence of Section 3.12.
 
Section 3.12  Indemnification in Respect of Letter of Credit. The Borrower
hereby indemnifies and holds harmless each Lender (including each Issuing
Lender) and the Administrative Agent from and against any and all claims,
damages, losses, liabilities, costs or expenses which such Lender or the
Administrative Agent may incur by reason of or in connection with the failure of
any other Lender to fulfill or comply with its obligations to such Issuing
Lender hereunder (but nothing herein contained shall affect any rights which the
Borrower may have against such defaulting Lender), and none of the Lenders
(including any Issuing Lender) nor the Administrative Agent, their respective
affiliates nor any of their respective officers, directors, employees or agents
shall be liable or responsible, by reason of or in connection with the execution
and delivery or transfer of or payment or failure to pay under the Letter of
Credit, including, without limitation, any of the circumstances enumerated in
Section 3.11, as well as (i) any error, omission, interruption or delay in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, (ii) any error in interpretation of technical terms, (iii) any loss
or delay in the transmission of any document required in order to make a drawing
under the Letter of Credit, (iv) any consequences arising from causes beyond the
control of such indemnitee, including without limitation, any government acts,
or (v) any other circumstances whatsoever in making or failing to make payment
under the Letter of Credit; provided, that the Borrower shall not be required to
indemnify any Issuing Lender for any claims, damages, losses, liabilities, costs
or expenses, and the Borrower shall have a claim against such Issuing Lender for
direct (but not consequential) damages suffered by it, to the extent found by a
court of competent jurisdiction in a final, non-appealable judgment or order to
have been caused by (i) the willful misconduct or gross negligence of the
Issuing Lender in determining whether a request presented under the Letter of
Credit issued by it complied with the terms of the Letter of Credit or (ii) the
Issuing Lender’s failure to pay under the Letter of Credit issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of the Letter of Credit. Nothing in this Section 3.12 is intended to
limit the obligations of the Borrower under any other provision of this
Agreement.
 
Section 3.13  ISP98. The rules of the “International Standby Practices 1998”
(the “ISP98”) as published by the ICC most recently at the time of issuance of
any Standby Letter of Credit shall apply to the Letter of Credit unless
otherwise expressly provided in the Letter of Credit.
 
ARTICLE IV
 
CONDITIONS
 
Section 4.01  Conditions to Closing. The obligation of the Issuing Lender to
issue the Letter of Credit on the Closing Date is subject to the satisfaction of
the following conditions:
 
(a)  Effectiveness. This Agreement shall have become effective in accordance
with Section 9.08.
 
(b)  Notes. On or prior to the Closing Date, the Administrative Agent shall have
received a duly executed Note for the account of each Lender requesting delivery
of a Note pursuant to Section 2.04.
 
(c)  Officers’ Certificates. The Administrative Agent shall have received a
certificate dated the Closing Date signed on behalf of the Borrower by the
Chairman of the Board, the President, any Vice President or the Treasurer of the
Borrower stating that (A) on the Closing Date and after giving effect to the
Letter of Credit being issued on the Closing Date, no Default or Event of
Default shall have occurred and be continuing and (B) the representations and
warranties of the Borrower contained in the Loan Documents are true and correct
on and as of the Closing Date.
 
(d)  Proceedings. On the Closing Date, the Administrative Agent shall have
received (i) a copy of the Borrower’s certificate of formation certified by the
Secretary of State of the State of Delaware; (ii) a certificate of the Secretary
of State of the State of Delaware, dated as of a recent date, as to the good
standing of the Borrower; and (iii) a certificate of the Secretary or an
Assistant Secretary of the Borrower dated the Closing Date and certifying (A)
that attached thereto is a true, correct and complete copy of the limited
liability company agreement of the Borrower, (B) as to the absence of
dissolution or liquidation proceedings by or against the Borrower, (C) that
attached thereto is a true, correct and complete copy of resolutions adopted by
the managers of the Borrower authorizing the execution, delivery and performance
of the Loan Documents to which the Borrower is a party and each other document
delivered in connection herewith or therewith and that such resolutions have not
been amended and are in full force and effect on the date of such certificate
and (D) as to the incumbency and specimen signatures of each officer of the
Borrower executing the Loan Documents to which the Borrower is a party or any
other document delivered in connection herewith or therewith.
 
(e)  Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received from counsel to the Borrower, opinions addressed to the
Administrative Agent and each Lender, dated the Closing Date, substantially in
the form of Exhibit D-1 hereto and covering such additional matters incident to
the transactions contemplated hereby as the Administrative Agent or the Required
Lenders may reasonably request.
 
(f)  Financial Statements. The Administrative Agent and each Lender shall have
received and be satisfied with the (i) the audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries for the fiscal year
ending December 31, 2004, audited by PricewaterhouseCoopers LLP, or other
nationally recognized independent public accountants, and containing an opinion
of such firm that such financial statements present fairly, in all material
respects and in conformity with GAAP, the financial position and results of
operations of the Borrower and its Consolidated Subsidiaries, and (ii)
unaudited, consolidated, interim financial statements of the Borrower and its
Consolidated Subsidiaries for the fiscal quarter ending September 30, 2005.
 
(g)  Consents. All necessary governmental (domestic or foreign), regulatory and
third party approvals, if any, in connection with the transactions contemplated
by this Agreement and the other Loan Documents shall have been obtained and
remain in full force and effect, in each case without any action being taken by
any competent authority which could restrain or prevent such transaction or
impose, in the reasonable judgment of the Administrative Agent, materially
adverse conditions upon the consummation of such transactions.
 
(h)  Borrower’s Structure. The corporate and capital structure of the Borrower
and its Subsidiaries, including, without limitation, the Borrower’s direct or
indirect ownership of the Restricted Subsidiaries, shall be satisfactory to the
Administrative Agent in its reasonable discretion.
 
(i)  Primary Facility. The Administrative Agent shall have received evidence
satisfactory to it that all terms and conditions to the effectiveness of the
Primary Facility have been satisfied.
 
(j)  Payment of Fees. All costs, fees and expenses due to the Administrative
Agent and the Lenders on or before the Closing Date shall have been paid.
 
(k)  Counsel Fees. The Administrative Agent shall have received full payment
from the Borrower of the fees and expenses of Alston & Bird L.L.P. described in
Section 9.03 which are billed through the Closing Date.
 
(l)  Other Materials. The Administrative Agent shall have received such other
assurances, certificates, documents, consents or opinions as the Administrative
Agent, any Issuing Lender or the Required Lenders may reasonably request, in
each case in form and substance satisfactory to the Administrative Agent.
 
Section 4.02  Conditions to Issuance of the Letter of Credit. The obligation of
the Issuing Lender to issue the Letter of Credit is subject to the satisfaction
of the following conditions:
 
(a)  the fact that the Closing Date shall have occurred; and
 
(b)  the fact that, immediately before and after giving effect to such issuance,
no Default or Event of Default shall have occurred and be continuing.
 
ARTICLE V  
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants that:
 
Section 5.01  Status. The Borrower is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the limited liability company authority to make and perform
this Agreement and each other Loan Document to which it is a party.
 
Section 5.02  Authority; No Conflict. The execution, delivery and performance by
the Borrower of this Agreement and each other Loan Document to which it is a
party have been duly authorized by all necessary limited liability company
action and do not violate (i) any provision of law or regulation, or any decree,
order, writ or judgment, (ii) any provision of its limited liability company
agreement, or (iii) result in the breach of or constitute a default under any
indenture or other agreement or instrument to which the Borrower is a party.
 
Section 5.03  Legality; Etc. This Agreement and each other Loan Document (other
than the Notes) to which the Borrower is a party constitute the legal, valid and
binding obligations of the Borrower, and the Notes, when executed and delivered
in accordance with this Agreement, will constitute legal, valid and binding
obligations of the Borrower, in each case enforceable against the Borrower in
accordance with their terms except to the extent limited by (a) bankruptcy,
insolvency, fraudulent conveyance or reorganization laws or by other laws
relating to or affecting the enforceability of creditors’ rights generally and
by general equitable principles which may limit the right to obtain equitable
remedies regardless of whether enforcement is considered in a proceeding of law
or equity or (b) any applicable public policy on enforceability of provisions
relating to contribution and indemnification.
 
Section 5.04  Financial Condition.
 
(a)  Audited Financial Statements. The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2004 and the
related consolidated statements of income and cash flows for the fiscal year
then ended, reported on by PricewaterhouseCoopers LLP, copies of which have been
delivered to each of the Administrative Agent and the Lenders, fairly present,
in conformity with GAAP, the consolidated financial position of the Borrower as
of such date and its consolidated results of operations and cash flows for such
fiscal year.
 
(b)  Interim Financial Statements. The unaudited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of September 30, 2005 and the
related unaudited consolidated statements of income and cash flows for the three
months then ended fairly present, in conformity with GAAP applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Borrower as of such date and
its consolidated results of operations and cash flows for such three-month
period (subject to normal year-end audit adjustments).
 
(c)  Material Adverse Change. Since December 31, 2004 there has been no change
in the business, assets, financial condition or operations of the Borrower and
its Consolidated Subsidiaries, considered as a whole, that would materially and
adversely affect the Borrower’s ability to perform any of its obligations under
this Agreement, the Notes or the other Loan Documents.
 
Section 5.05  Rights to Properties. The Borrower and its Restricted Subsidiaries
have good and valid fee, leasehold, easement or other right, title or interest
in or to all the properties necessary to the conduct of their business as
conducted on the date hereof and as presently proposed to be conducted, except
to the extent the failure to have such rights or interests would not have a
Material Adverse Effect.
 
Section 5.06  Litigation. Except as disclosed in or contemplated by the
Borrower’s Form 10-K Report to the SEC for the year ended December 31, 2004 or
in any subsequent Form 10-Q or 8-K Report or otherwise furnished in writing to
the Administrative Agent, no litigation, arbitration or administrative
proceeding against the Borrower is pending or, to the Borrower’s knowledge,
threatened, which, if adversely determined, would materially and adversely
affect the ability of the Borrower to perform any of its obligations under this
Agreement, the Notes or the other Loan Documents. There is no litigation,
arbitration or administrative proceeding pending or, to the knowledge of the
Borrower, threatened which questions the validity of this Agreement or the other
Loan Documents to which it is a party.
 
Section 5.07  No Violation. No part of the proceeds of the borrowings by
hereunder will be used, directly or indirectly by the Borrower for the purpose
of purchasing or carrying any “margin stock” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, or for any other
purpose which violates, or which conflicts with, the provisions of Regulation U
or X of said Board of Governors. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any such “margin stock”.
 
Section 5.08  ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Material Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Material Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Material Plan, (ii) failed to
make any contribution or payment to any Material Plan, or made any amendment to
any Material Plan, which has resulted or could result in the imposition of a
lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (iii) incurred any material liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.
 
Section 5.09  Governmental Approvals. No authorization, consent or approval from
any Governmental Authority is required for the execution, delivery and
performance by the Borrower of this Agreement, the Notes and the other Loan
Documents to which it is a party, except such authorizations, consents and
approvals as have been obtained prior to the Closing Date and are in full force
and effect.
 
Section 5.10  Investment Company Act. The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
Section 5.11  Public Utility Holding Company Act. The Borrower is not a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
 
Section 5.12  Restricted Subsidiaries, Etc. Set forth in Schedule 5.12 hereto is
a complete and correct list as of the Closing Date of the Restricted
Subsidiaries of the Borrower, together with, for each such Subsidiary, the
jurisdiction of organization of such Subsidiary. Except as disclosed in Schedule
5.12 hereto, as of the Closing Date, (i) each such Subsidiary is a Wholly-Owned
Subsidiary of the Borrower and (ii) each such Subsidiary is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all corporate or other organizational powers to carry on
its businesses as now conducted.
 
Section 5.13  Tax Returns and Payments. The Borrower and each of its Restricted
Subsidiaries has filed or caused to be filed all Federal, state, local and
foreign income tax returns required to have been filed by it and has paid or
caused to be paid all income taxes shown to be due on such returns except income
taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or its Restricted Subsidiaries, as the case may be, shall
have set aside on its books appropriate reserves with respect thereto in
accordance with GAAP or that would not reasonably be expected to have a Material
Adverse Effect.
 
Section 5.14  Compliance with Laws. To the knowledge of the Borrower or any of
its Restricted Subsidiaries, the Borrower and each of its Restricted
Subsidiaries is in compliance with all applicable laws, regulations and orders
of any Governmental Authority, domestic or foreign, in respect of the conduct of
its business and the ownership of its property (including, without limitation,
compliance with all applicable ERISA and Environmental Laws and the requirements
of any permits issued under such Environmental Laws), except to the extent (a)
such compliance is being contested in good faith by appropriate proceedings or
(b) non-compliance would not reasonably be expected to materially and adversely
affect its ability to perform any of its obligations under this Agreement, the
Notes or any other Loan Document to which it is a party.
 
Section 5.15  No Default. No Default or Event of Default has occurred and is
continuing.
 
Section 5.16  Environmental Matters.
 
(a)  Except (i) as disclosed in or contemplated by the Borrower’s Form 10-K
Report to the SEC for the year ended December 31, 2004 or in any subsequent Form
10-Q or 8-K Report or otherwise furnished to the Administrative Agent in
writing, or (ii) to the extent that the liabilities of the Borrower and its
Subsidiaries, taken as a whole, that relate to or could result from the matters
referred to in clauses (i) through (iii) of this Section 5.16(a), inclusive,
would not reasonably be expected to result in a Material Adverse Effect, to the
Borrower’s or any of its Subsidiaries’ knowledge:
 
(i)  no notice, notification, citation, summons, complaint or order has been
issued, no complaint has been filed, no penalty has been assessed nor is any
investigation or review pending or threatened by any governmental or other
entity with respect to any (A) alleged violation by the Borrower or any of its
Subsidiaries of any Environmental Law, (B) alleged failure by the Borrower or
any of its Subsidiaries to have any environmental permit, certificate, license,
approval, registration or authorization required in connection with the conduct
of its business or (C) generation, storage, treatment, disposal, transportation
or release of Hazardous Substances;
 
(ii)  no Hazardous Substance has been released (and no written notification of
such release has been filed) (whether or not in a reportable or threshold
planning quantity) at, on or under any property now or previously owned, leased
or operated by the Borrower or any of its Subsidiaries; and
 
(iii)  no property now or previously owned, leased or operated by the Borrower
or any of its Subsidiaries or any property to which the Borrower or any of its
Subsidiaries has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Substances, is listed or, to the Borrower’s or
any of its Subsidiaries’ knowledge, proposed for listing, on the National
Priorities List promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), on
CERCLIS (as defined in CERCLA) or on any similar federal, state or foreign list
of sites requiring investigation or clean-up.
 
(b)  Except as disclosed in or contemplated by the Borrower’s Form 10-K Report
to the SEC for the year ended December 31, 2004 or in any subsequent Form 10-Q
or 8-K Report or otherwise furnished to the Administrative Agent in writing, to
the Borrower’s or any of its Subsidiaries’ knowledge, there are no Environmental
Liabilities that have resulted or could reasonably be expected to result in a
Material Adverse Effect.
 
(c)  For purposes of this Section 5.16, the terms “the Borrower” and
“Subsidiary” shall include any business or business entity (including a
corporation) which is a predecessor, in whole or in part, of the Borrower or any
of its Subsidiaries from the time such business or business entity became a
Subsidiary of the Parent.
 
Section 5.17  Reportable Transactions. The Borrower does not intend to treat any
of the transactions contemplated by this Agreement as a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event the
Borrower takes or determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof. If the
Borrower so notifies the Administrative Agent, or if the Administrative Agent or
any Lender determines that the any of the transactions contemplated by this
Agreement constitutes a “reportable transaction,” the Borrower acknowledges that
each such Person may treat its extensions of credit as part of a transaction
that is subject to Treasury Regulation Section 301.6112-1, and such Persons may
maintain the lists and other records required by such Treasury Regulation.
 
Section 5.18  Guarantees. As of the Closing Date, except as set forth in
Schedule 5.18 hereto, the Borrower has no Guarantees of any Debt of any Foreign
Subsidiary of the Borrower other than such Debt not in excess of $25,000,000 in
the aggregate.
 
ARTICLE VI
 
COVENANTS
 
The Borrower agrees that so long as any Lender has any Commitment hereunder or
any amount payable hereunder or under any Note or other Loan Document remains
unpaid or any Letter of Credit Liability remains outstanding:
 
Section 6.01  Information. The Borrower will deliver or cause to be delivered to
each of the Lenders (it being understood that posting of the information
required in clauses (a), (b) and (f) of this Section 6.01 on the Borrower’s
website () shall be deemed effective delivery to the Lenders):
 
(a)  Annual Financial Statements. Promptly when available and in any event
within 10 days after the date such information is required to be delivered to
the SEC, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income and cash flows for such fiscal year and accompanied by an
opinion thereon by independent public accountants of recognized national
standing, which opinion shall state that such consolidated financial statements
present fairly the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of the date of such financial statements and the
results of their operations for the period covered by such financial statements
in conformity with GAAP applied on a consistent basis.
 
(b)  Quarterly Financial Statements. Promptly when available and in any event
within 10 days after the date such information is required to be delivered to
the SEC, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of income and cash flows for such fiscal quarter, all certified
(subject to normal year-end audit adjustments) as to fairness of presentation,
GAAP and consistency by any vice president, the treasurer or the controller of
the Borrower.
 
(c)  Officer’s Certificate. Simultaneously with the delivery of each set of
financial statements referred to in subsections (a) and (b) above, a certificate
of the chief accounting officer of the Borrower, (i) setting forth in reasonable
detail the calculations required to establish compliance with the requirements
of Sections 6.11 and 6.12 on the date of such financial statements and (ii)
stating whether there exists on the date of such certificate any Default or
Event of Default and, if any Default or Event of Default then exists, setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto.
 
(d)  Default. Forthwith upon acquiring knowledge of the occurrence of any (i)
Default or (ii) Event of Default, in either case a certificate of a vice
president or the treasurer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto.
 
(e)  Change in Borrower’s Ratings. Upon the chief executive officer, the
president, any vice president or any senior financial officer of the Borrower
obtaining knowledge of any change in either Borrower’s Rating, a notice of such
Borrower’s Rating in effect after giving effect to such change.
 
(f)  Securities Laws Filing. Promptly when available and in any event within 10
days after the date such information is required to be delivered to the SEC, a
copy of any Form 10-K Report to the SEC and a copy of any Form 10-Q Report to
the SEC, and promptly upon the filing thereof, any other filings with the SEC.
 
(g)  ERISA Matters. If and when any member of the ERISA Group: (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Material Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Material Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives, with respect to
any Material Plan that is a Multiemployer Plan, notice of any complete or
partial withdrawal liability under Title IV of ERISA, or notice that any
Multiemployer Plan is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose material liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Material Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code with
respect to a Material Plan, a copy of such application; (v) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA; or (vii) fails to
make any payment or contribution to any Plan or makes any amendment to any Plan
which has resulted or could result in the imposition of a lien or the posting of
a bond or other security, a copy of such notice, a certificate of the chief
accounting officer of the Borrower setting forth details as to such occurrence
and action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take.
 
(h)  Reportable Transactions. Promptly after the Borrower has provided the
Administrative Agent with notice of the Borrower’s intention to treat the Loans
and/or the Letter of Credit as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4), a duly completed copy of IRS
Form 8886 or any successor form.
 
(i)  Other Information. From time to time such additional financial or other
information regarding the financial condition, results of operations,
properties, assets or business of the Borrower or any of its Subsidiaries as any
Lender may reasonably request.
 
Section 6.02  Maintenance of Property; Insurance.
 
(a)  Maintenance of Properties. The Borrower will keep, and will cause each of
its Restricted Subsidiaries to keep, all property useful and necessary in their
respective businesses in good working order and condition, subject to ordinary
wear and tear, unless the Borrower determines in good faith that the continued
maintenance of any of such properties is no longer economically desirable and so
long as the failure to so maintain such properties would not reasonably be
expected to have a Material Adverse Effect.
 
(b)  Insurance. The Borrower will maintain, or cause to be maintained, insurance
with financially sound (determined in the reasonable judgment of the Borrower)
and responsible companies in such amounts (and with such risk retentions) and
against such risks as is usually carried by owners of similar businesses and
properties in the same general areas in which the Borrower and its Restricted
Subsidiaries operate.
 
Section 6.03  Conduct of Business and Maintenance of Existence. The Borrower
will (i) continue, and will cause each of its Restricted Subsidiaries to
continue, to engage in businesses of the same general type as now conducted by
the Borrower and its Subsidiaries and businesses related thereto or arising out
of such businesses, except to the extent that the failure to maintain any
existing business would not have a Material Adverse Effect and (ii) except as
otherwise permitted in Section 6.08, preserve, renew and keep in full force and
effect, and will cause each of its Subsidiaries to preserve, renew and keep in
full force and effect, their respective limited liability company (or other
entity) existence and their respective rights, privileges and franchises
necessary or material to the normal conduct of business, except, in each case,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
Section 6.04  Compliance with Laws, Etc. The Borrower will comply, and will
cause each of its Restricted Subsidiaries to comply, with all applicable laws,
regulations and orders of any Governmental Authority, domestic or foreign, in
respect of the conduct of its business and the ownership of its property
(including, without limitation, compliance with all applicable ERISA and
Environmental Laws and the requirements of any permits issued under such
Environmental Laws), except to the extent (a) such compliance is being contested
in good faith by appropriate proceedings or (b) non-compliance could not
reasonably be expected to have a Material Adverse Effect.
 
Section 6.05  Books and Records. The Borrower (i) will keep, and will cause each
of its Restricted Subsidiaries to keep, proper books of record and account in
conformity with GAAP and (ii) will permit representatives of the Administrative
Agent and each of the Lenders to visit and inspect any of their respective
properties, to examine and make copies from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their officers, any employees and independent public accountants, all at such
reasonable times and as often as may reasonably be desired; provided, that, the
rights created in this Section 6.05 to “visit”, “inspect”, “discuss” and copy
shall not extend to any matters which the Borrower deems, in good faith, to be
confidential, unless the Administrative Agent and any such Lender agree in
writing to keep such matters confidential.
 
Section 6.06  Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used solely to reimburse Reimbursement Obligations. The Letter
of Credit is issued hereunder solely for the benefit of the administrative agent
under the Primary Facility.
 
Section 6.07  Restriction on Liens. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon or with respect to any property or assets of any kind (real or
personal, tangible or intangible) of the Borrower or any such Restricted
Subsidiary (including, without limitation, their Voting Stock), except:
 
(a)  Liens for taxes, assessments or governmental charges or levies not yet due
or which are being contested in good faith and by appropriate proceedings and
for which adequate reserves in accordance with GAAP shall have been set aside on
its books;
 
(b)  Liens imposed by law, such as carriers’, landlords’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 45 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;
 
(c)  Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;
 
(d)  easements (including, without limitation, reciprocal easement agreements
and utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variances and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property;
 
(e)  Liens existing on the Closing Date and described in Schedule 6.07 hereto;
 
(f)  judgment Liens arising from judgments which secure payment of legal
obligations that would not constitute a Default under Section 7.01;
 
(g)  any vendor’s Liens, purchase money Liens or any other Lien on any property
or asset acquired by the Borrower or any of its Restricted Subsidiaries after
the date hereof existing on any such property or asset at the time of
acquisition thereof (and not created in anticipation thereof); provided, that,
in any such case no such Lien shall extend to or cover any other asset of the
Borrower or such Restricted Subsidiaries, as the case may be;
 
(h)  Liens, deposits and/or similar arrangements to secure the performance of
bids, tenders or contracts (other than contracts for borrowed money), public or
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business by the
Borrower or any of its Restricted Subsidiaries, including Liens to secure
obligations under agreements relating to the purchase and sale of any commodity
(including power purchase and sale agreements, any commodity hedge or derivative
regardless of whether any such transaction is a “financial” or “physical
transaction”);
 
(i)  Liens on assets of the Borrower and its Restricted Subsidiaries arising out
of obligations or duties to any municipality or public authority with respect to
any franchise, grant, license, permit or certificate.
 
(j)  rights reserved to or vested in any municipality or public authority to
control or regulate any asset of the Borrower or any of its Restricted
Subsidiaries or to use such asset in a manner which does not materially impair
the use of such asset for the purposes for which it is held by the Borrower or
any of its Restricted Subsidiaries;
 
(k)  irregularities in or deficiencies of title to any asset which do not
materially adversely affect the use of such property by the Borrower or any of
its Restricted Subsidiaries in the normal course of its business;
 
(l)  any Lien on any property or asset of any corporation or other entity
existing at the time such corporation or entity is acquired, merged or
consolidated or amalgamated with or into the Borrower or any of its Restricted
Subsidiaries and not created in contemplation of such event;
 
(m)  any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring, constructing or improving
such asset; provided, that any such Lien attaches to such asset, solely to
extent of the value of the obligation secured by such Lien, concurrently with or
within 180 days after the acquisition, construction or improvement thereof:
 
(n)  any Liens in connection with the issuance of tax-exempt industrial
development or pollution control bonds or other similar bonds issued pursuant to
Section 103(b) of the Internal Revenue Code of 1986, as amended, to finance all
or any part of the purchase price of or the cost of constructing, equipping or
improving property;
 
(o)  rights of lessees arising under leases entered into by the Borrower or any
of its Restricted Subsidiaries as lessor, in the ordinary course of business;
 
(p)  any Liens on or reservations with respect to governmental and other
licenses, permits, franchises, consents and allowances; any Liens on patents,
patent licenses and other patent rights, patent applications, trade names,
trademarks, copyrights, claims, credits, choses in action and other intangible
property and general intangibles including, but not limited to, computer
software;
 
(q)  any Liens on automobiles, buses, trucks and other similar vehicles and
movable equipment; marine equipment; airplanes, helicopters and other flight
equipment; and parts, accessories and supplies used in connection with any of
the foregoing;
 
(r)  any Liens on furniture and furnishings; and computers and data processing,
data storage, data transmission, telecommunications and other facilities,
equipment and apparatus, which, in any case, are used primarily for
administrative or clerical purposes;
 
(s)  Liens securing letters of credit entered into in the ordinary course of
business;
 
(t)  Liens granted on the capital stock of Subsidiaries that are not Restricted
Subsidiaries for the purpose of securing the obligations of such Subsidiaries;
 
(u)  Liens in addition to those permitted by clauses (a) through (t) on the
property or assets of a Special Purpose Subsidiary arising in connection with
any Existing Synthetic Lease Financing or the lease of such property or assets
through one or more other Synthetic Lease financings;
 
(v)  Liens by any Wholly-Owned Subsidiary of the Borrower or any Restricted
Subsidiary for the benefit of the Borrower or any such Restricted Subsidiary;
 
(w)  Liens on property which is the subject of a Capital Lease Obligation
designating the Borrower or any of its Restricted Subsidiaries as lessee and all
right, title and interest of the Borrower or any of its Restricted Subsidiaries
in and to such property and in, to and under such lease agreement, whether or
not such lease agreement is intended as a security; provided, that the aggregate
fair market value of the obligations subject to such Liens shall not at any time
exceed $500,000,000;
 
(x)  Liens on property which is the subject of one or more leases designating
the Borrower or any of its Restricted Subsidiaries as lessee and all right,
title and interest of the Borrower or any of its Restricted Subsidiaries in and
to such property and in, to and under any such lease agreement, whether or not
any such lease agreement is intended as a security;
 
(y)  Liens arising out of the refinancing, extension, renewal or refunding of
any Debt or other obligation secured by any Lien permitted by clauses (a)
through (x) of this Section; provided, that such Debt or other obligation is not
increased and is not secured by any additional assets;
 
(z)  other Liens on assets or property of the Borrower or any of its Restricted
Subsidiaries, other than Liens on the Voting Stock of the Borrower in its
Restricted Subsidiaries, so long as the aggregate value of the obligations
secured by such Liens does not exceed the greater of $250,000,000 or 15% of the
total consolidated assets of the Borrower and its Consolidated Subsidiaries as
of the most recent fiscal quarter of the Borrower for which financial statements
are available.
 
Section 6.08  Merger or Consolidation. The Borrower will not merge with or into
or consolidate with or into any other corporation or entity, unless (i)
immediately after giving effect thereto, no event shall occur and be continuing
which constitutes a Default or Event Default, (ii) the surviving or resulting
Person, as the case may be, assumes and agrees in writing to pay and perform all
of the obligations of the Borrower under this Agreement, (iii) substantially all
of the consolidated assets and consolidated revenues of the surviving or
resulting person, as the case may be, are anticipated to come from the utility
or energy businesses and (iv) the surviving or resulting person, as the case may
be, has senior long-term debt ratings from Moody’s and S&P as available (or if
the ratings of Moody’s and S&P are not available, of such other rating agency as
shall be acceptable to the Administrative Agent) at least equal to each
Borrower’s Rating at the end of the fiscal quarter immediately preceding the
effective date of such consolidation or merger. No Restricted Subsidiary will
merge or consolidate with any other Person if such Restricted Subsidiary is not
the surviving or resulting Person, unless such other Person is (a) the Borrower
or a successor of the Borrower permitted hereunder or (b) any other Person which
is a Wholly-Owned Restricted Subsidiary of the Borrower or a successor of the
Borrower permitted hereunder.
 
Section 6.09  Asset Sales. Except for the sale of assets required to be sold to
conform with governmental requirements, the Borrower shall not, and shall not
permit any of its Subsidiaries to, consummate any Asset Sale, if the aggregate
net book value of all such Asset Sales consummated during the four calendar
quarters immediately preceding any date of determination would exceed 25% of the
total assets of the Borrower and its Consolidated Subsidiaries as of the
beginning of the Borrower’s most recently ended full fiscal quarter; provided,
however, that any such Asset Sale will be disregarded for purposes of the 25%
limitation specified above: (a) if any such Asset Sale is in the ordinary course
of business of the Borrower and its Subsidiaries; (b) if the assets subject to
any such Asset Sale are worn out or are no longer useful or necessary in
connection with the operation of the businesses of the Borrower or its
Subsidiaries; (c) if the assets subject to any such Asset Sale are being
transferred to a Wholly-Owned Subsidiary of the Borrower; (d) if the proceeds
from any such Asset Sale (i) are, within 12 months of such Asset Sale, invested
or reinvested by the Borrower or any Subsidiary in a Permitted Business, (ii)
are used by the Borrower or a Subsidiary to repay Debt of the Borrower or such
Subsidiary, or (iii) are retained by the Borrower or its Subsidiaries; or (e)
if, prior to any such Asset Sale, Moody’s and S&P confirm the then current
Borrower Ratings after giving effect to any such Asset Sale.
 
Section 6.10  Restrictive Agreements. Except as set forth in Schedule 6.10, the
Borrower will not permit any of its Restricted Subsidiaries to enter into or
assume any agreement prohibiting or otherwise restricting the ability of any
Restricted Subsidiary to pay dividends or other distributions on its respective
equity and equity equivalents to the Borrower or any of its Restricted
Subsidiaries.
 
Section 6.11  Consolidated Debt to Consolidated Capitalization Ratio. The ratio
of Consolidated Debt of the Borrower to Consolidated Capitalization of the
Borrower shall not exceed 65% at any time.
 
Section 6.12  Indebtedness. The Borrower will not permit any of its Restricted
Subsidiaries to incur, create, assume or permit to exist any Debt of such
Restricted Subsidiaries except:
 
(a)  Existing Debt and any extensions, renewals or refinancings thereof;
 
(b)  Debt owing to the Borrower or a Wholly-Owned Restricted Subsidiary;
 
(c)  any Debt incurred in respect of Existing Synthetic Lease Financings;
 
(d)  Non-Recourse Debt; and
 
(e)  other Debt, the aggregate principal amount of which does not exceed
$500,000,000 at any time.
 
ARTICLE VII
 
DEFAULTS
 
Section 7.01  Events of Default. If one or more of the following events (each an
“Event of Default”) shall have occurred and be continuing:
 
(a)  the Borrower shall fail to pay when due any principal of the Loans or shall
fail to reimburse when due any drawing under the Letter of Credit; or
 
(b)  the Borrower shall fail to pay when due any interest on the Loans and
Reimbursement Obligations, any fee or any other amount payable hereunder or
under any other Loan Document for 5 days following the date such payment becomes
due hereunder; or
 
(c)  the Borrower shall fail to observe or perform any covenant or agreement
contained in clause (ii) of Section 6.05, or Sections 6.06, 6.08, 6.09, 6.11 or
6.12; or
 
(d)  the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 6.01(d)(i) for 30 days after any such failure or in Section
6.01(d)(ii) for 10 days after any such failure; or
 
(e)  the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or any other Loan Document (other than those covered
by clauses (a), (b), (c) or (d) above) for 30 days after written notice thereof
has been given to the defaulting party by the Administrative Agent, or at the
request of the Required Lenders; or
 
(f)  any representation, warranty or certification made by the Borrower in this
Agreement or any other Loan Document or in any certificate, financial statement
or other document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made; or
 
(g)  the Borrower or any Restricted Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Material Debt
beyond any period of grace provided with respect thereto, or (ii) fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Material Debt
beyond any period of grace provided with respect thereto if the effect of any
failure referred to in this clause (ii) is to cause, or to permit the holder or
holders of such Debt or a trustee on its or their behalf to cause, such Debt to
become due prior to its stated maturity; or
 
(h)  the Borrower or any Restricted Subsidiary of the Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay, or shall admit in
writing its inability to pay, its debts as they become due, or shall take any
corporate action to authorize any of the foregoing; or
 
(i)  an involuntary case or other proceeding shall be commenced against the
Borrower or any Restricted Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Restricted Subsidiary under
the Bankruptcy Code; or
 
(j)  any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could reasonably be expected to cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $25,000,000; or
 
(k)  the Borrower or any of its Restricted Subsidiaries shall fail within 60
days to pay, bond or otherwise discharge any judgment or order for the payment
of money in excess of $20,000,000, entered against the Borrower or any such
Restricted Subsidiary that is not stayed on appeal or otherwise being
appropriately contested in good faith; or
 
(l)  a Change of Control shall have occurred;
 
then, and in every such event, while such event is continuing, the
Administrative Agent may (A) if requested by the Required Lenders, by notice to
the Borrower terminate the Commitments, and the Commitments shall thereupon
terminate, and (B) if requested by the Lenders holding more than 50% of the sum
of the aggregate outstanding principal amount of the Loans and Letter of Credit
Liabilities at such time, by notice to the Borrower declare the Loans (together
with accrued interest and accrued and unpaid fees thereon) to be, and the Loans
shall thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind (except as set forth in clause (A) above),
all of which are hereby waived by the Borrower; provided, that, in the case of
any Default or any Event of Default specified in clause 7.01(h) or 7.01(i) above
with respect to the Borrower, without any notice to the Borrower or any other
act by the Administrative Agent or any Lender, the Commitments shall thereupon
terminate and the Loans (together with accrued interest and accrued and unpaid
fees thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
 
ARTICLE VIII
 
THE AGENTS
 
Section 8.01  Appointment and Authorization. Each Lender hereby irrevocably
designates and appoints the Administrative Agent of to act as specified herein
and in the other Loan Documents and to take such actions on its behalf under the
provisions of this Agreement and the other Loan Documents and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. The Administrative Agent agrees to act as
such upon the express conditions contained in this Article VIII. Notwithstanding
any provision to the contrary elsewhere in this Agreement or in any other Loan
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Loan
Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Administrative Agent.
The provisions of this Article VIII are solely for the benefit of the
Administrative Agent and Lenders, and no other Person shall have any rights as a
third party beneficiary of any of the provisions hereof.
 
Section 8.02  Individual Capacity. The Administrative Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower and its Affiliates as though the Administrative Agent
were not an Agent. With respect to the Loans made by it and all obligations
owing to it, the Administrative Agent shall have the same rights and powers
under this Agreement as any Lender and may exercise the same as though it were
not an Agent, and the terms “Required Lenders”, “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
 
Section 8.03  Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents
or attorneys-in-fact. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care except to the extent otherwise required by Section 8.07.
 
Section 8.04  Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy or other electronic facsimile transmission, telex, telegram, cable,
teletype, electronic transmission by modem, computer disk or any other message,
statement, order or other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders, or all of the Lenders, if applicable, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders or all of the Lenders, if applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.
 
Section 8.05  Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
Section 8.06  Non-Reliance on the Agents and Other Lenders. Each Lender
expressly acknowledges that no Agent or officer, director, employee, agent,
attorney-in-fact or affiliate of any Agent has made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by such Agent to any Lender. Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other condition, prospects and
creditworthiness of the Borrower and made its own decision to make its Loans
hereunder and to enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, assets, operations,
property, financial and other condition, prospects and creditworthiness of the
Borrower. No Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
assets, property, financial and other condition, prospects or creditworthiness
of the Borrower which may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.
 
Section 8.07  Exculpatory Provisions. The Administrative Agent shall not, and no
officers, directors, employees, agents, attorneys-in-fact or affiliates of the
Administrative Agent, shall (i) be liable for any action lawfully taken or
omitted to be taken by it under or in connection with this Agreement or any
other Loan Document (except for its own gross negligence, willful misconduct or
bad faith) or (ii) be responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
of its officers contained in this Agreement, in any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for any failure of the Borrower or any
of its officers to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower. The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any other Loan Document or for any
representations, warranties, recitals or statements made by any other Person
herein or therein or made by any other Person in any written or oral statement
or in any financial or other statements, instruments, reports, certificates or
any other documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.
 
Section 8.08  Indemnification. The Lenders agree to indemnify the Administrative
Agent, in its capacity as such, and hold the Administrative Agent, in its
capacity as such, harmless ratably according to their respective Commitments
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs and reasonable expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the full payment of the obligations of the
Borrower hereunder) be imposed on, incurred by or asserted against the
Administrative Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Document, or any documents contemplated
hereby or referred to herein or the transactions contemplated hereby or any
action taken or omitted to be taken by the Administrative Agent under or in
connection with any of the foregoing, but only to the extent that any of the
foregoing is not paid by the Borrower; provided, that no Lender shall be liable
to the Administrative Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs or
expenses or disbursements resulting from the gross negligence, willful
misconduct or bad faith of the Administrative Agent. If any indemnity furnished
to the Administrative Agent for any purpose shall, in the reasonable opinion of
the Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
agreement in this Section 8.08 shall survive the payment of all Loans, Letter of
Credit Liabilities, fees and other obligations of the Borrower arising
hereunder.
 
Section 8.09  Resignation; Successors. The Administrative Agent may resign as
Administrative Agent upon 20 days’ notice to the Lenders. Upon the resignation
of the Administrative Agent, the Required Lenders shall appoint from among the
Lenders a successor to the Administrative Agent, subject to prior approval by
the Borrower (so long as no Event of Default exists) and the consent of the
Required Lenders (such approval or consent, as the case may be, not to be
unreasonably withheld), whereupon such successor Administrative Agent shall
succeed to the rights, powers and duties of the retiring Administrative Agent,
and the term “Administrative Agent” shall include such successor Administrative
Agent effective upon its appointment, and the retiring Administrative Agent’s
rights, powers and duties as Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or any of the parties to this Agreement or any other Loan Document. After the
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement or any other Loan Document.
 
Section 8.10  Reserved.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01  Notices. Except as otherwise expressly provided herein, all
notices and other communications shall have been duly given and shall be
effective (i) when delivered, (ii) when transmitted via telecopy (or other
facsimile device) to the number set out below, (iii) the Business Day following
the day on which the same has been delivered prepaid (or on an invoice basis) to
a reputable national overnight air courier service or (iv) the third Business
Day following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case to the respective parties at the address or
telecopy numbers, in the case of the Borrower and the Administrative Agent, set
forth below, and, in the case of the Lenders, set forth on signature pages
hereto, or at such other address as such party may specify by written notice to
the other parties hereto:
 
if to the Borrower:


PPL Energy Supply, LLC
Two North Ninth Street
Allentown, PA 18101-1179
Attention: Timothy D. Stephens
Telephone: 610-774-4203
Facsimile: 610-774-5235


with a copy to:


PPL Energy Supply, LLC
Two North Ninth Street
Allentown, PA 18101-1179
Attention: Thomas D. Salus, Esq.
Telephone: 610-774-7445
Facsimile: 610-774-5235


if to the Administrative Agent:


Wachovia Fixed Income Structured Trading Solutions, LLC
One Wachovia Center
301 South College Street - NC0760
Charlotte, North Carolina 28288
Attention: Rick Price
Telephone: 704-374-4062
Facsimile: 704-383-6647


with a copy to:


Wachovia Fixed Income Structured Trading Solutions, LLC
One Wachovia Center
301 South College Street, 7th Floor
Charlotte, North Carolina 28288
Attention: Michael J. Kolosowsky
Telephone: 704-383-8225
Facsimile: 704-383-0661


with a copy to:


Alston & Bird L.L.P.
101 South Tryon Street, Suite 4000
Charlotte, North Carolina 28280
Attention: Paul S. Donohue, Esq.
Telephone : 704-444-1039
Facsimile: 704-444-1739


Section 9.02  No Waivers; Non-Exclusive Remedies. No failure by any Agent or any
Lender to exercise, no course of dealing with respect to, and no delay in
exercising any right, power or privilege hereunder or under any Note or other
Loan Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided herein
and in the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies provided by law.
 
Section 9.03  Expenses; Indemnification.
 
(a)  Expenses. The Borrower shall pay (i) all out-of-pocket expenses of the
Agents, including legal fees and disbursements of Alston & Bird L.L.P. and any
other local counsel retained by the Administrative Agent, in its reasonable
discretion, in connection with the preparation, execution, delivery and
administration of the Loan Documents, the syndication efforts of the Agents with
respect thereto, any waiver or consent thereunder or any amendment thereof or
any Default or alleged Default thereunder and (ii) if an Event of Default
occurs, all reasonable out-of-pocket expenses incurred by the Agents and each
Lender, including (without duplication) the fees and disbursements of outside
counsel, in connection with such Event of Default and restructuring, workout,
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom; provided, that the Borrower shall not be liable for any legal fees or
disbursements of any counsel for the Agents and the Lenders other than Alston &
Bird L.L.P. associated with the preparation, execution and delivery of this
Agreement and the closing documents contemplated hereby.
 
(b)  Indemnity in Respect of Loan Documents. The Borrower agrees to indemnify
the Agents and each Lender, their respective Affiliates and the respective
directors, officers, trustees, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses or disbursements of any kind whatsoever, including, without
limitation, the reasonable fees and disbursements of counsel, which may at any
time (including, without limitation, at any time following the payment of the
obligations of the Borrower hereunder) be imposed on, incurred by or asserted
against such Indemnitee in connection with any investigative, administrative or
judicial proceeding (whether or not such Indemnitee shall be designated a party
thereto) brought or threatened relating to or arising out of the Loan Documents
or any actual or proposed use of proceeds of Loans hereunder; provided, that no
Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee’s own gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final, non-appealable judgment or order.
 
(c)  Indemnity in Respect of Environmental Liabilities. The Borrower agrees to
indemnify each Lender and hold each Lender harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses or disbursements of any kind whatsoever (including, without
limitation, reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and reasonable fees and
disbursements of counsel) which may at any time (including, without limitation,
at any time following the payment of the obligations of the Borrower hereunder)
be imposed on, incurred by or asserted against such Lender in respect of or in
connection with any and all Environmental Liabilities. Without limiting the
generality of the foregoing, the Borrower hereby waives all rights of
contribution or any other rights of recovery with respect to liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs and
expenses and disbursements in respect of or in connection with Environmental
Liabilities that it might have by statute or otherwise against any Lender.
 
Section 9.04  Sharing of Set-Offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made or Note held by it and any Letter of Credit Liabilities which
is greater than the proportion received by any other Lender in respect of the
aggregate amount of principal and interest due with respect to any Loan, Note
and Letter of Credit Liabilities made or held by such other Lender, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loan made or Notes and Letter of Credit Liabilities held
by the other Lenders, and such other adjustments shall be made, in each case as
may be required so that all such payments of principal and interest with respect
to the Loan made or Notes and Letter of Credit Liabilities made or held by the
Lenders shall be shared by the Lenders pro rata; provided, that nothing in this
Section shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have for payment of indebtedness of the Borrower other than
its indebtedness hereunder.
 
Section 9.05  Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrower and the Required Lenders (and, if the
rights or duties of the Administrative Agent or the Issuing Lender are affected
thereby, by the Administrative Agent or the Issuing Lender, as relevant);
provided, that no such amendment or waiver shall, unless signed by all of the
Lenders, (i) increase or decrease the Commitment of any Lender (except for a
ratable decrease in the Commitments of all of the Lenders) or subject any Lender
to any additional obligation (it being understood that waivers or modifications
of conditions precedent, covenants, Defaults or of mandatory reductions in the
Commitments shall not constitute an increase of the Commitment of any Lender,
and that an increase in the available portion of any Commitment of any Lender as
in effect at any time shall not constitute an increase in such Commitment), (ii)
reduce the principal of or rate of interest on any Loan (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or the amount to be reimbursed in respect of the Letter of Credit or any
interest thereon or any fees hereunder, (iii) postpone the date fixed for any
payment of interest on any Loan or the amount to be reimbursed in respect of the
Letter of Credit or any interest thereon or any fees hereunder or for any
scheduled reduction or termination of any Commitment or (except as expressly
provided in Article III) expiration date of the Letter of Credit, (iv) postpone
or change the date fixed for any scheduled payment of principal of any Loan or
(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Notes and Letter of Credit Liabilities, or the number of
Lenders, which shall be required for the Lenders or any of them to take any
action under this Section or any other provision of this Agreement.
 
Section 9.06  Successors and Assigns.
 
(a)  Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all of the Lenders, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to Section
6.08 of this Agreement.
 
(b)  Participations. Any Lender may at any time grant to one or more banks or
other financial institutions or special purpose funding vehicle (each a
“Participant”) participating interests in its Commitments and/or any or all of
its Loans and Letter of Credit Liabilities. In the event of any such grant by a
Lender of a participating interest to a Participant, whether or not upon notice
to the Borrower and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower,
the Issuing Lender and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
participation agreement may provide that such Lender will not agree to any
modification, amendment or waiver of this Agreement which would (i) extend the
Maturity Date or the Termination Date, reduce the rate or extend the time of
payment of principal, interest or fees on any Loan or Letter of Credit Liability
in which such Participant is participating (except in connection with a waiver
of applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitments shall not constitute a change in the terms of such participation,
and that an increase in any Commitment or Loan or Letter of Credit Liability
shall be permitted without the consent of any Participant if the Participant’s
participation is not increased as a result thereof) or (ii) allow the assignment
or transfer by the Borrower of any of its rights and obligations under this
Agreement, without the consent of the Participant, except to the extent any such
assignment results from the consummation of a merger or consolidation permitted
pursuant to Section 6.08 of this Agreement. The Borrower agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Article II with respect to its participating
interest to the same extent as if it were a Lender, subject to the same
limitations, and in no case shall any Participant be entitled to receive any
amount payable pursuant to Article II that is greater that the amount the Lender
granting such Participant’s participating interest would have been entitled to
receive had such Lender not sold such participating interest. An assignment or
other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b).
 
(c)  Assignments Generally. Any Lender may at any time assign to one or more
Eligible Assignees (each, an “Assignee”) all, or a portiont (equivalent to an
initial Commitment of not less than $1,000,000 or any larger multiple of
$1,000,000), of any of its rights and obligations under this Agreement, the
Loans, the Letter of Credit Liabilities and the Notes with respect to its Loans
and, if still in existence, its Commitment. Such assignments may be made on a
non-pro rata basis. Any such Assignee shall assume such rights and obligations,
pursuant to an Assignment and Assumption Agreement in substantially the form of
Exhibit C attached hereto executed by such Assignee and such transferor, with
(and subject to) the consent of the Borrower, which shall not be unreasonably
withheld, the Administrative Agent and the Issuing Lender, which consent shall
not be unreasonably withheld; provided, that if an Assignee (i) is an Affiliate
of such transferor Lender, (ii) was a Lender immediately prior to such
assignment, or (iii) is a contractual counterparty, which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933, as
amended), under any credit derivative transaction entered into with a Lender in
which the Borrower is the “referenced entity”, then no such consent of the
Borrower shall be required; provided, further, that if at the time of such
assignment a Default or an Event of Default has occurred and is continuing, no
such consent of the Borrower shall be required. Upon execution and delivery of
such instrument and payment by such Assignee to such transferor of an amount
equal to the purchase price agreed between such transferor and such Assignee,
such Assignee shall be a Lender party to this Agreement and shall have all the
rights and obligations of a Lender with a Commitment as set forth in such
instrument of assumption, and the transferor shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor, the Administrative Agent and
the Borrower shall make appropriate arrangements so that, if required, a new
Note is issued to the Assignee. In connection with any such assignment, the
transferor shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $3,500. If the Assignee is not
incorporated under the laws of the United States or any state thereof, it shall
deliver to the Borrower and the Administrative Agent certification as to
exemption from deduction or withholding of any United States Taxes in accordance
with Section 2.16.
 
(d)  Assignments to Federal Reserve Banks. Any Lender may at any time assign all
or any portion of its rights under this Agreement and its Note to a Federal
Reserve Bank. No such assignment shall release the transferor Lender from its
obligations hereunder.
 
(e)  Register. The Borrower hereby designates the Administrative Agent to serve
as the Borrower’s agent, solely for purposes of this subsection 9.06(e), to (i)
maintain a register (the “Register”) on which the Administrative Agent will
record the Commitments from time to time of each Lender, the Loans made by each
Lender and each repayment in respect of the principal amount of the Loans of
each Lender and to (ii) retain a copy of each Assignment and Assumption
Agreement delivered to the Administrative Agent pursuant to this Section.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligation in respect of such Loans. The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent, the Issuing Lender and the Lenders shall
treat each Person in whose name a Loan and the Note evidencing the same is
registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary. With respect to
any Lender, the assignment or other transfer of the Commitments of such Lender
and the rights to the principal of, and interest on, any Loan made and any Note
issued pursuant to this Agreement shall not be effective until such assignment
or other transfer is recorded on the Register and, except to the extent provided
in this subsection 9.06(e), otherwise complies with Section 9.06, and prior to
such recordation all amounts owing to the transferring Lender with respect to
such Commitments, Loans and Notes shall remain owing to the transferring Lender.
The registration of assignment or other transfer of all or part of any
Commitments, Loans and Notes for a Lender shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement and payment of the administrative fee referred to in
Section 9.06(c). The Register shall be available for inspection by each of the
Borrower and each Issuing Lender at any reasonable time and from time to time
upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent a copy of the Register. The
Borrower may not replace any Lender pursuant to Section 2.07(b), unless, with
respect to any Notes held by such Lender, the requirements of subsection 9.06(c)
and this subsection 9.06(e) have been satisfied.
 
Section 9.07  Governing Law; Submission to Jurisdiction. This Agreement and each
Note shall be governed by and construed in accordance with the internal laws of
the State of New York. The Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. The Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such court and
any claim that any such proceeding brought in any such court has been brought in
an inconvenient forum.
 
Section 9.08  Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement and the other Loan Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. This Agreement shall become effective upon receipt by
the Administrative Agent of counterparts hereof signed by each of the parties
hereto (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Administrative Agent in form satisfactory
to it of telegraphic, telex, facsimile or other written confirmation from such
party of execution of a counterpart hereof by such party).
 
Section 9.09  Generally Accepted Accounting Principles. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries most recently delivered to the Lenders; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.
 
Section 9.10  Usage. The following rules of construction and usage shall be
applicable to this Agreement and to any instrument or agreement that is governed
by or referred to in this Agreement.
 
(a)  All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby or referred to herein and in any
certificate or other document made or delivered pursuant hereto or thereto
unless otherwise defined therein.
 
(b)  The words “hereof”, “herein”, “hereunder” and words of similar import when
used in this Agreement or in any instrument or agreement governed here shall be
construed to refer to this Agreement or such instrument or agreement, as
applicable, in its entirety and not to any particular provision or subdivision
hereof or thereof.
 
(c)  References in this Agreement to “Article”, “Section”, “Exhibit”, “Schedule”
or another subdivision or attachment shall be construed to refer to an article,
section or other subdivision of, or an exhibit, schedule or other attachment to,
this Agreement unless the context otherwise requires; references in any
instrument or agreement governed by or referred to in this Agreement to
“Article”, “Section”, “Exhibit”, “Schedule” or another subdivision or attachment
shall be construed to refer to an article, section or other subdivision of, or
an exhibit, schedule or other attachment to, such instrument or agreement unless
the context otherwise requires.
 
(d)  The definitions contained in this Agreement shall apply equally to the
singular and plural forms of such terms. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The word “will” shall be construed to have the same meaning as the word “shall”.
The term “including” shall be construed to have the same meaning as the phrase
“including without limitation”.
 
(e)  Unless the context otherwise requires, any definition of or reference to
any agreement, instrument, statute or document contained in this Agreement or in
any agreement or instrument that is governed by or referred to in this Agreement
shall be construed (i) as referring to such agreement, instrument, statute or
document as the same may be amended, supplemented or otherwise modified from
time to time (subject to any restrictions on such amendments, supplements or
modifications set forth in this Agreement or in any agreement or instrument
governed by or referred to in this Agreement), including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and (ii) to include (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein. Any reference to any Person shall be construed to include
such Person’s successors and permitted assigns.
 
(f)  Unless the context otherwise requires, whenever any statement is qualified
by “to the best knowledge of” or “known to” (or a similar phrase) any Person
that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.
 
Section 9.11  WAIVER OF JURY TRIAL. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 9.12  Confidentiality. Each Lender agrees to hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices; provided,
that nothing herein shall prevent any Lender from disclosing such information
(i) to any other Lender or to any Agent, (ii) to any other Person if reasonably
incidental to the administration of the Loans and Letter of Credit Liabilities,
(iii) upon the order of any court or administrative agency, (iv) upon the
request or demand of any regulatory agency or authority, (v) which had been
publicly disclosed other than as a result of a disclosure by any Agent or any
Lender prohibited by this Agreement, (vi) in connection with any litigation to
which any Agent, any Lender or any of their respective Subsidiaries or
Affiliates may be party, (vii) to the extent necessary in connection with the
exercise of any remedy hereunder, (viii) to such Lender’s or Agent’s Affiliates
and their respective directors, officers, employees and agents including legal
counsel and independent auditors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) and (ix)
subject to provisions substantially similar to those contained in this Section,
to any actual or proposed Participant or Assignee or to any actual or
prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Borrower's Obligations hereunder.
Notwithstanding the foregoing, any Agent, any Lender or Alston & Bird L.L.P. may
circulate promotional materials and place advertisements in financial and other
newspapers and periodicals or on a home page or similar place for dissemination
of information on the Internet or worldwide web, in each case, after the closing
of the transactions contemplated by this Agreement in the form of a “tombstone”
or other release limited to describing the names of the Borrower or its
Affiliates, or any of them, and the amount, type and closing date of such
transactions, all at their sole expense.
 
Section 9.13  USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.
 


 
[Signature Pages to Follow]
 








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 



 
PPL ENERGY SUPPLY, LLC
     
By:
   
Name:
Title:
     
WACHOVIA FIXED INCOME STRUCTURED TRADING SOLUTIONS, LLC,
as Administrative Agent
     
By:
   
Name:
Title:
     
WACHOVIA FIXED INCOME STRUCTURED TRADING SOLUTIONS, LLC,
as Issuing Lender
     
By:
   
Name:
Title:
     
WACHOVIA FIXED INCOME STRUCTURED TRADING SOLUTIONS, LLC,
as a Lender
     
By:
   
Name:
Title:
   



